Exhibit 10.1

EXECUTION VERSION

 

 

 

$62,500,000

CREDIT AGREEMENT

among

MESQUITE GAMING, LLC,

as Borrower,

The Several Lenders

from Time to Time Parties Hereto,

CANTOR FITZGERALD SECURITIES,

as Collateral Agent

and

CANTOR FITZGERALD SECURITIES,

as Administrative Agent

Dated as of August 1, 2011

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1        DEFINITIONS

     1   

1.1

   Defined Terms      1   

1.2

   Other Definitional Provisions      22   

SECTION 2        AMOUNT AND TERMS OF LOANS

     23   

2.1

   Loans      23   

2.2

   Repayment of Loans      23   

2.3

   Repayment of Loans; Evidence of Debt      24   

2.4

   Fees      24   

2.5

   Optional Prepayments      24   

2.6

   Mandatory Prepayments      25   

2.7

   Conversion and Continuation Options      27   

2.8

   Minimum Amounts and Maximum Number of Eurodollar Tranches      28   

2.9

   Interest Rates and Payment Dates      28   

2.10

   Computation of Interest and Fees      29   

2.11

   Inability to Determine Interest Rate; Conversion by Reason of Increase in
Eurodollar Rate      29   

2.12

   Pro Rata Treatment and Payments      29   

2.13

   Requirements of Law      31   

2.14

   Taxes      32   

2.15

   Indemnity      35   

2.16

   Illegality      35   

2.17

   Change of Lending Office      35   

2.18

   Maximum Rate      36   

SECTION 3        REPRESENTATIONS AND WARRANTIES

     36   

3.1

   Financial Condition      36   

3.2

   No Change      37   

3.3

   Corporate Existence; Compliance with Law      37   

3.4

   Corporate Power; Authorization; Enforceable Obligations      37   

3.5

   No Legal Bar      37   

3.6

   No Material Litigation      38   

3.7

   No Default      38   

3.8

   Ownership of Property; Liens      38   

3.9

   Intellectual Property      38   

3.10

   Taxes      38   

3.11

   Federal Regulations      39   

3.12

   Labor Matters      39   

3.13

   ERISA      39   

3.14

   Investment Company Act; Other Regulations      39   

3.15

   Subsidiaries      40   

 

-i-



--------------------------------------------------------------------------------

3.16

   Environmental Matters      40   

3.17

   Accuracy of Information, etc      41   

3.18

   Security Documents      41   

3.19

   Solvency      42   

3.20

   Junior Indebtedness      42   

3.21

   Regulation H      42   

3.22

   Certain Documents      43   

3.23

   Licenses      43   

3.24

   Election      43   

SECTION 4        CONDITIONS PRECEDENT

     43   

4.1

   Conditions to Closing      43   

SECTION 5        AFFIRMATIVE COVENANTS

     48   

5.1

   Financial Statements      48   

5.2

   Certificates; Other Information      49   

5.3

   Payment of Obligations      50   

5.4

   Conduct of Business and Maintenance of Existence; Compliance      50   

5.5

   Maintenance of Property; Insurance      51   

5.6

   Inspection of Property; Books and Records; Discussions      51   

5.7

   Notices      51   

5.8

   Environmental Laws      52   

5.9

   Additional Collateral, etc      53   

5.10

   Further Assurances      54   

5.11

   Accounting System      55   

5.12

   Location of Inventory and Equipment      55   

5.13

   Leases      55   

5.14

   Disclosure Updates      55   

5.15

   Governmental Authorization      55   

5.16

   License Renewals      56   

5.17

   Licenses      56   

5.18

   Gaming Law and Liquor Law Disclosures      56   

5.19

   Taxes      56   

SECTION 6        NEGATIVE COVENANTS

     57   

6.1

   Consolidated Leverage Ratio      57   

6.2

   Capital Expenditures      58   

6.3

   Consolidated Fixed Charge Coverage Ratio      58   

6.4

   Limitation on Indebtedness      59   

6.5

   Limitation on Liens      59   

6.6

   Limitation on Fundamental Changes      61   

6.7

   Limitation on Disposition of Property      61   

6.8

   Limitation on Restricted Payments      61   

6.9

   Limitation on Investments      62   

6.10

   Limitation on Optional Payments and Modifications of Debt Instruments, etc   
  63   

6.11

   Limitation on Transactions with Affiliates      63   

 

-ii-



--------------------------------------------------------------------------------

6.12

   Limitation on Sales and Leasebacks      63   

6.13

   Limitation on Changes in Fiscal Periods      63   

6.14

   Limitation on Negative Pledge Clauses      63   

6.15

   Limitation on Restrictions on Subsidiary Distributions      64   

6.16

   Limitation on Lines of Business      64   

6.17

   Limitation on Amendments to Other Documents      64   

6.18

   Limitation on Hedge Agreements      64   

6.19

   Limitation on Changes in Accounting Method      64   

6.20

   Limitation on Consignments      64   

6.21

   Limitation on Change of Name      64   

6.22

   Limitation on Storage of Inventory and Equity with Bailee      65   

6.23

   Limitation on Elections      65   

SECTION 7        EVENTS OF DEFAULT

     65   

7.1

   Events of Default      65   

SECTION 8        THE AGENTS

     68   

8.1

   Appointment      68   

8.2

   Delegation of Duties      68   

8.3

   Exculpatory Provisions      68   

8.4

   Reliance by Agents      69   

8.5

   Notice of Default      70   

8.6

   Non-Reliance on Agents and Other Lenders      70   

8.7

   Payment, Reimbursement and Indemnification      70   

8.8

   Agent in Its Individual Capacity      71   

8.9

   Successor Agents      71   

8.10

   Authorization to Release Liens and Guarantees      72   

8.11

   Collateral Matters      72   

8.12

   Agency for Perfection      73   

8.13

   Agent May File Proofs of Claim      73   

8.14

   No Reliance on Agent’s Customer Identification Program      74   

SECTION 9        MISCELLANEOUS

     74   

9.1

   Amendments and Waivers      74   

9.2

   Notices      76   

9.3

   No Waiver; Cumulative Remedies      78   

9.4

   Survival of Representations and Warranties      79   

9.5

   Payment of Expenses      79   

9.6

   Successors and Assigns; Participations and Assignments      80   

9.7

   Adjustments; Set-Off      83   

9.8

   Counterparts      83   

9.9

   Severability      84   

9.10

   Integration      84   

9.11

   Governing Law      84   

9.12

   Submission To Jurisdiction; Waivers      84   

9.13

   Acknowledgments      85   

 

-iii-



--------------------------------------------------------------------------------

9.14

   Confidentiality      85   

9.15

   Release of Collateral and Guarantee Obligations      85   

9.16

   Accounting Changes      86   

9.17

   Delivery of Lender Addenda; Disregarded Lenders      86   

9.18

   Waivers of Jury Trial      87   

9.19

   Gaming Laws      87   

9.20

   Replacement of Lenders      88   

SCHEDULES:

 

1.1A    Mortgaged Property 1.1B    Real Property 3.4    Consents,
Authorizations, Filings and Notices 3.15    Subsidiaries 3.18(a)-1    UCC Filing
Jurisdictions 3.18(a)-2    UCC Financing Statements to Remain on File 3.18(a)-3
   UCC Financing Statements to be Terminated 3.18(b)    Mortgage Filing
Jurisdictions 3.23    Licenses and Permits 5.12-1    Locations of Equipment and
Inventory 5.12-2    Locations of Chief Executive Offices 6.4(d)    Existing
Indebtedness 6.5(f)    Existing Liens 6.7(g)    Scheduled Disposition Assets
7.1(1)    Gaming License and Liquor License Exceptions EXHIBITS:    A    Form of
Guarantee and Collateral Agreement B-l    Form of Monthly Responsible Officer’s
Certificate B-2    Form of Compliance Certificate C    Form of Closing
Certificate D    Form of Mortgage E    Form of Assignment and Assumption F   
Reserved G    Form of Note H    Reserved I    Form of Exemption/Section 2.14
Certificate J    Form of Lender Addendum K-1    Form of Operating Budget K-2   
Form of Capital Expenditures Budget L    Form of Borrower Organizational
Documents

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of August 1, 2011, among MESQUITE GAMING, LLC, a
Nevada limited liability company (the “Borrower”), the several banks and other
financial institutions or entities from time to time parties to this Agreement
(the “Lenders”), CANTOR FITZGERALD SECURITIES, as collateral agent (in such
capacity, the “Collateral Agent”), and CANTOR FITZGERALD SECURITIES, as
administrative agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS on March 1, 2010 (the “Petition Date”), Black Gaming, LLC (“Black”) and
its direct and indirect Subsidiaries (collectively, the “Debtors”) filed
voluntary petitions under Section 301 of the Bankruptcy Code (such term and
certain other capitalized terms used in these Recitals being used with the
meanings given to such terms in Section 1.1) with the Bankruptcy Court
initiating their chapter 11 cases (the “Chapter 11 Cases”):

WHEREAS, the Debtors’ Joint Plan of Reorganization dated June 28, 2010, as
amended by the Confirmation Order (the “Chapter 11 Plan”) has been confirmed
pursuant to Section 1129 of the Bankruptcy Code;

WHEREAS, pursuant to the Chapter 11 Plan, the Borrower has been formed and, as
of the date hereof, substantially all of the assets and certain liabilities of
Black have been transferred to the Borrower;

WHEREAS, pursuant to the Chapter 11 Plan, the Lenders have agreed to accept the
Notes together with the Cash Contribution and the Cash Payment (if any) in full
satisfaction of the Senior Secured Note Facility Claims; and

WHEREAS, the Lenders are willing so to accept the Notes and other consideration
upon and subject to the terms and conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“Administrative Agent”: as defined in the preamble hereto, or such successor
Administrative Agent as may be appointed pursuant to Section 8.9 hereof.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or



--------------------------------------------------------------------------------

more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of such Person or (b) direct
or cause the direction of the management and policies of such Person, whether by
contract or otherwise.

“Agent”: each of the Collateral Agent and the Administrative Agent.

“Agent Advances”: as defined in Section 8.11(a).

“Agent-Related Person”: as defined in Section 8.3.

“Agreement”: this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.

“Applicable Margin”: for each Type of Loan, the rate per annum set forth under
the relevant column heading below:

 

Base Rate Loans     Eurodollar Loans     7.00 %      7.00 % 

“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property (excluding any such Disposition permitted by clause (a), (b), (c) or
(d) of Section 6.7) which yields gross proceeds to the Borrower or any of its
Subsidiaries (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of $500,000.

“Assignee”: as defined in Section 9.6(c).

“Assignor”: as defined in Section 9.6(c).

“ASTM”: as defined in Section 4.1(j).

“Bankruptcy Code”: chapter 11 of the Bankruptcy Code, 11 U.S.C. §§ 101-1532.

“Bankruptcy Court”: collectively, (a) the United States Bankruptcy Court for the
District of Nevada, Southern Division, having jurisdiction over the Chapter 11
Cases, (b) to the extent of the withdrawal of any reference under section 157 of
title 28 of the United States Code and/or the General Order of the District
Court pursuant to section 151 of title 28 of the United States Code, the United
States District Court for the District of Nevada and (c) any other court having
jurisdiction over the Chapter 11 Cases from time to time.

“Base Rate”: for any day, a rate per annum equal to the greater of (a) the Prime
Rate in effect on such day and (b) the Federal Funds Effective Rate in effect on
such day plus  1/2 of 1%; provided, that in no event shall the Base Rate exceed
4.50% or be less than 1.50%. For purposes hereof: “Prime Rate” shall mean the
prime lending rate as set forth on the Markit Desktop Screen TMKR Americas (or
such other comparable publicly available page as may, in the reasonable opinion
of the Administrative Agent after notice to the Borrower, replace such

 

2



--------------------------------------------------------------------------------

page for the purpose of displaying such rate if such rate no longer appears on
the Mark Desktop Screen TMKR Americas), as in effect from time to time. The
Prime Rate is a reference rate and does not necessarily represent the lowest or
best rate actually available. Any change in the Base Rate due to a change in the
Prime Rate or the Federal Funds Effective Rate shall be effective as of the
opening of business on the effective day of such change in the Prime Rate or the
Federal Funds Effective Rate, respectively.

“Base Rate Loans”: Loans for which the applicable rate of interest is based upon
the Base Rate.

“Benefitted Lender”: as defined in Section 9.7.

“Black”: as defined in the recitals hereto.

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Borrower Costs”: in or with respect to any period shall be the sum total of the
interest payable by Borrower in or with respect to that period plus all costs
and Taxes payable by Borrower to Lender pursuant to the provisions of Sections
2.13, 2.14 and 2.16 in or with respect to that period.

“Borrower Organizational Documents”: the Articles of Organization of the
Borrower dated May 25, 2011 and filed with the Secretary of State of the State
of Nevada, together with the Shareholder Agreement, as the same may be further
amended, restated, supplemented or replaced from time to time in accordance with
the terms and conditions hereof and of the other Loan Documents.

“Business Day”: (a) for all purposes other than as covered by clause (b) below,
a day other than a Saturday, Sunday or other day on which commercial banks in
New York City are authorized or required by law to close, (b) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, Eurodollar Loans, any day which is a Business Day described in
clause (a) and which is also a day on which banks in London, England are open
for dealings in Dollar deposits in the London interbank eurodollar market and
(c) with respect to notices given to the Borrower or any other Loan Party, any
day which is a Business Day described in clause (a) above and which is also a
day which is not declared to be a legal holiday for state, county and city
governmental offices in the State of Nevada.

“Business Plan”: a satisfactory business plan for fiscal years 2010-2012
including projections for such period, which shall be substantially the same as
the financial projections included in the disclosure statement related to the
Chapter 11 Plan.

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person for the acquisition or leasing
(pursuant to a capital lease) of fixed or capital assets or additions to
equipment or fixed or capital assets (including replacements, capitalized
repairs and improvements during such period) which are required to be
capitalized under GAAP on a balance sheet of such Person.

 

3



--------------------------------------------------------------------------------

“Capital Lease Obligations”: with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP; and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Carry-Over Amount”: as defined in Section 6.2.

“Cash Contribution”: $9,250,000 in cash.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof having combined
capital and surplus of not less than $100,000,000; (c) commercial paper of an
issuer rated at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1
by Moody’s Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating
by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within six months from the date of acquisition; (d) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (b) of this definition, having a term of not more than 30 days with
respect to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; and (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition.

“Cash Payment”: cash in the possession of Black and its Subsidiaries, as
reflected in the books and records of Black and its Subsidiaries, immediately
prior to the Substantial Consummation Date plus $9,000,000, minus the sum of
(i) $10,000,000, (ii) the amount of the unpaid balance owing on the Senior
Credit Facility (as defined in the Restructuring Term Sheet) immediately prior
to the Substantial Consummation Date, and (iii) the Disputed Claim Reserve.

 

4



--------------------------------------------------------------------------------

“Change of Control”: the occurrence of any of the following events: (a) the
Investor Parties shall cease to have the power to vote or direct the voting of
securities having a majority of the ordinary voting power for the election of
managers of the Borrower (determined on a fully diluted basis); (b) the Investor
Parties or permitted assignees of the Investor Parties (as provided in the
Shareholder Agreement) shall cease to own of record and beneficially an amount
of membership interests of the Borrower equal to at least 50.1% of the amount of
membership interests of the Borrower owned by the Investor Parties of record and
beneficially as of the Closing Date; (c) a majority of the managers of the
Borrower shall cease to consist of Continuing Managers; or (d) the Borrower
shall cease to own and control, of record and beneficially, directly, 100% of
each class of outstanding Capital Stock of the Subsidiary Guarantors free and
clear of all Liens (except Liens created by the Guarantee and Collateral
Agreement).

“Chapter 11 Cases”: as defined in the recitals hereto.

“Chapter 11 Plan”: as defined in the recitals hereto.

“Chapter 11 Reorganization”: the Chapter 11 Plan and the transactions
contemplated thereby.

“Closing Date”: the later of (i) the Substantial Consummation Date or (ii) the
date on which all of the conditions precedent set forth in Section 4.1 shall
have been satisfied or waived; provided that, in either case, such date occurs
on or prior to the one-year anniversary of the Effective Date.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all Property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Collateral Agent”: as defined in the preamble hereto, or such successor
Collateral Agent as may be appointed pursuant to Section 8.9 hereof.

“Collateral Access Agreement”: means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in the Borrower’s or its Subsidiaries’ books and records, Equipment or
Inventory, in each case, in form and substance satisfactory to the
Administrative Agent.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer,
substantially in the form of Exhibit B.

 

5



--------------------------------------------------------------------------------

“Confirmation Date”: the date on which the Confirmation Order is entered.

“Confirmation Order”: the order of the Bankruptcy Court entered on July 21,
2010, confirming the Chapter 11 Plan pursuant to, among others, Section 1129 of
the Bankruptcy Code, and the Findings of Fact and Conclusions of Law in Support
of Order Confirming the Debtors’ Final Joint Plan of Reorganization entered by
the Bankruptcy Court on July 21, 2010.

“Consenting Senior Secured Noteholders”: each of the Lenders party to the
Lockup.

“Consolidated EBITDA”: of the Borrower (including its Subsidiaries) with respect
to any time period for which it is measured, Consolidated Net Income for such
period plus, (a) without duplication and to the extent deducted in computing
Consolidated Net Income, the sum of (i) any extraordinary and/or non-recurring
loss which does not represent a use of cash; (ii) any loss realized on any
Disposition of assets (other than through the sale of inventory in the ordinary
course), which loss does not represent a use of cash; (iii) any non-cash losses
resulting from the cumulative effect of a change in accounting principles;
(iv) depreciation, amortization, impairment and similar non-cash charges;
(v) interest expense; and (vi) income tax provision (if any); minus, (b) without
duplication and to the extent included in computing Consolidated Net Income, the
sum of (i) any extraordinary and/or non-recurring gain which does not represent
a source of cash; (ii) any gain realized on the Disposition of assets (other
than through the sale of inventory in the ordinary course), which gain does not
represent a source of cash; (iii) any noncash income resulting from the
cumulative effect of a change in accounting principles; (iv) interest income;
and (v) income tax benefit (if any). For the avoidance of doubt, capital
contributions to the Borrower pursuant to Section 6.1 or Section 6.3 shall not
be included in Consolidated EBITDA except for the limited purposes of
Section 6.1 or Section 6.3, as the case may be.

“Consolidated Fixed Charge Coverage Ratio”: for any period, the ratio of
(a) Consolidated EBITDA for such period minus the aggregate amount actually paid
by the Borrower and its Subsidiaries in cash (net of any amounts financed)
during such period on account of Capital Expenditures to (b) Consolidated Fixed
Charges for such period.

“Consolidated Fixed Charges”: for any period, the sum (without duplication) of
(a) Consolidated Interest Expense for such period, (b) cash income taxes paid or
any distributions made for taxes as provided for in the Shareholder Agreement
(including without limitation Section 5.2 (Distributions of Tax Cash) thereof)
made by the Borrower or any of its Subsidiaries on a consolidated basis in
respect of such period and (c) scheduled payments made during such period on
account of principal of Funded Debt of the Borrower or any of its Subsidiaries
(including scheduled principal payments in respect of the Loans).

“Consolidated Interest Expense”: of the Borrower (including its Subsidiaries)
for any period, total cash interest expense (including that attributable to
Capital Lease Obligations) of the Borrower and its Subsidiaries for such period
(including, without limitation, all commissions, discounts and other fees and
charges owed by the Borrower and its Subsidiaries with respect to letters of
credit and bankers’ acceptance financing and net costs of the Borrower and its
Subsidiaries under Hedge Agreements in respect of interest rates to the extent
such net costs are allocable to such period in accordance with GAAP).

 

6



--------------------------------------------------------------------------------

“Consolidated Leverage Ratio”: as at the last day of any period of four
consecutive fiscal quarters of the Borrower, the ratio of (a) Consolidated Total
Debt on such day to (b) Consolidated EBITDA for such period; provided that for
purposes of calculating Consolidated EBITDA for any period, (i) the Consolidated
EBITDA of any Person acquired by the Borrower or its Subsidiaries during such
period shall be included on a pro forma basis for such period (assuming the
consummation of such acquisition and the incurrence or assumption of any
Indebtedness in connection therewith occurred on the first day of such period)
if the consolidated balance sheet of such acquired Person and its Subsidiaries
as at the end of the period preceding the acquisition of such Person and the
related consolidated statements of income and stockholders’ equity and of cash
flows for the period in respect of which Consolidated EBITDA is to be calculated
(x) have been previously provided to the Administrative Agent and the Lenders
and (y) either (1) have been reported on without a qualification arising out of
the scope of the audit by independent certified public accountants of nationally
recognized standing or (2) have been found acceptable by the Administrative
Agent in its sole discretion exercised in good faith and (ii) the Consolidated
EBITDA of any Person Disposed of by the Borrower or its Subsidiaries during such
period shall be excluded for such period (assuming the consummation of such
Disposition and the repayment of any Indebtedness in connection therewith
occurred on the first day of such period).

“Consolidated Net Income”: of the Borrower (including its Subsidiaries) with
respect to any time period for which it is measured, the consolidated net income
(or loss) of the Borrower (including its Subsidiaries) determined in accordance
with GAAP consistently applied; provided, that in calculating Consolidated Net
Income, excluded from such calculation shall be: (a) the portion of net income
(or net loss) allocated to the Borrower and/or any of its Subsidiaries from any
entity (other than a Subsidiary) in respect of an ownership interest in such
entity, except to the extent that (i) any such income is actually received by
the Borrower and/or any of its Subsidiaries in the form of cash dividends or
similar distributions or Restricted Payments during such period or (ii) any such
loss is actually funded through a cash contribution from the Borrower and/or any
of its Subsidiaries during such period; (b) the undistributed earnings of any
Subsidiary of the Borrower to the extent that the declaration or payment of
dividends or similar distributions or Restricted Payments by such Subsidiary is
not at the time permitted by the terms of any Contractual Obligation (other than
under any Loan Document) or Requirements of Law applicable to such Subsidiary;
and (c) the income (or loss) of any entity prior to the date it becomes a
Subsidiary of the Borrower or is merged into or consolidated with the Borrower
or any of its Subsidiaries.

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness (to the extent reflected on the consolidated balance sheet of the
Borrower (including its Subsidiaries)) of the Borrower and its Subsidiaries at
such date, determined on a consolidated basis in accordance with GAAP.

“Continuing Managers”: the managers of the Borrower on the Closing Date and each
other manager of the Borrower, if, in each case, such other manager’s nomination
for election as a manager of the Borrower is recommended by at least 66 2/3% of
the then Continuing Managers or such other manager receives the vote of the
Investor Parties in his or her election by the members of the Borrower.

 

7



--------------------------------------------------------------------------------

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, lease, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.

“Control Investment Affiliate”: as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.

“Council”: The City Council of the City of Mesquite, Nevada.

“Curable Representation/Warranty”: any representation or warranty contained in
Section 3.6, 3.7, 3.8, 3.9, 3.10, 3.12(b) or 3.16, Section 4.2, 4.5, 4.9, 4.10
or 4.11 of the Guarantee and Collateral Agreement or Section 3.1 or 3.5 of any
Mortgage, provided that (i) any inaccuracy in such representation or warranty
was not known by the Borrower or any manager of the Borrower at the time such
representation or warranty was made, (ii) such inaccuracy in such representation
or warranty is capable of being cured in its entirety by the payment of money
and (iii) the Borrower shall have notified the Administrative Agent of such
inaccuracy promptly upon becoming aware of such inaccuracy (other than becoming
aware through notice from the Administrative Agent), and in any event not later
than three Business Days after so becoming aware.

“Default”: any of the events specified in Section 7.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Derivatives Counterparty”: as defined in Section 6.8.

“Disclosure Schedule”: as defined in the first paragraph of Section 3.

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof (or the
granting of any option or other right to do any of the foregoing); and the terms
“Dispose” and “Disposed of shall have correlative meanings.

“Disputed Claim Reserve”: the “Disputed Claim Reserve” as defined in the Chapter
11 Plan, the amount of which shall in no event exceed $1,000,000.

“Disqualification”: means with respect to any Lender:

(a) the failure of that Lender timely to file pursuant to applicable Gaming Laws
(i) any application requested of that Lender by any Gaming Authority in
connection with any licensing required of that Lender as a lender to Borrower or
(ii) any required application or other papers in connection with determination
of the suitability of that Lender as a lender to Borrower;

 

8



--------------------------------------------------------------------------------

(b) the withdrawal by that Lender (except where requested or permitted by the
Gaming Authority) of any such application or other required papers; or

(c) any final determination by a Gaming Authority pursuant to applicable Gaming
Laws (i) that such Lender is “unsuitable” as a lender to Borrower, (ii) that
such Person shall be “disqualified” as a lender to Borrower or (iii) denying the
issuance to that Lender of any license required under applicable Gaming Laws to
be held by all lenders to Borrower.

“Disregarded Lenders”: as defined in Section 9.17.

“Dollars” and “$”: dollars in lawful currency of the United States of America.

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

“ECF Application Date”: a date that is no later than 45 days after the related
ECF Calculation Date.

“ECF Calculation Date”: March 31st and September 30th of each calendar year for
so long as any Obligations are outstanding as of such date.

“ECF Calculation Period”: the 6-month period ending on any ECF Calculation Date
that occurs no earlier than 180 days following the Substantial Consummation
Date.

“Effective Date”: the first Business Day after the fourteenth day following the
entry of the Confirmation Order.

“Employment Agreement”: each employment agreement with a member of Senior
Management, approved pursuant to the Lockup.

“Environmental Laws”: any and all laws, rules, orders, regulations, statutes,
ordinances, guidelines, codes, decrees, agreements or other legally enforceable
requirements (including, without limitation, common law) of any international
authority, foreign government, the United States, or any state, local, municipal
or other governmental authority, regulating, relating to or imposing liability
or standards of conduct concerning protection of the environment or of human
health, or employee health and safety, as has been, is now, or may at any time
hereafter be, in effect.

“Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

9



--------------------------------------------------------------------------------

“ESA”: as defined in Section 4.1(j).

“Eurocurrency Reserve Requirements”: for any day, the aggregate (without
duplication) of the maximum rates (expressed as a decimal fraction) of reserve
requirements in effect on such day (including, without limitation, basic,
supplemental, marginal and emergency reserves) under any regulations of the
Board or other Governmental Authority having jurisdiction with respect thereto
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board)
maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: with respect to each day during each Interest Period,
the rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”) as set forth on the Markit Desktop Screen BBA Libor/USD (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. In the event that such rate is not
published by Markit or other commercially available source providing quotations
of BBA LIBOR, the “Eurodollar Base Rate” for purposes of this definition shall
be determined by reference to such other comparable publicly available service
for displaying eurodollar rates as may be selected by the Administrative Agent.

“Eurodollar Loans”: Loans for which the applicable rate of interest is based
upon the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period, a rate
per annum determined for such day in accordance with the following formula
(rounded upward to the nearest 1/100th of 1%) provided, that in no event shall
the Eurodollar Rate exceed 4.50% or be less than 1.50%:

 

  

Eurodollar Base Rate

     1.00 – Eurocurrency Reserve Requirements  

“Eurodollar Tranche”: the collective reference to Eurodollar Loans the
then-current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Loans shall originally
have been converted to Eurodollar Loans on the same day).

“Event of Default”: any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash Flow”: with respect to any ECF Calculation Period for which it is
measured, EBITDA minus (a) the sum, without duplication, of (i) actual Capital
Expenditures made during such period; (ii) any Capital Expenditures which
(x) were approved by the Borrower’s managers to be spent during the ECF
Calculation Period, (y) were not actually made during the ECF Calculation
Period, and (z) are planned to be made during the next ECF Calculation Period;
(iii) cash interest paid during such period; (iv) principal payments paid (other

 

10



--------------------------------------------------------------------------------

than mandatory prepayments pursuant to Section 2.6(e) and principal payments on
the New Senior Revolver which do not represent a permanent reduction in such
facility) during such period in respect of Funded Debt (including Capital Lease
Obligations); and (v) income taxes actually paid and/or cash disbursements made
to holders of the New Equity Interests during such period in respect of the Tax
Amounts; plus (b) the sum, without duplication, of (i) the amount, if any,
associated with (a)(ii) above which was utilized in the determination of Excess
Cash Flow in the immediately preceding ECF Calculation Period; (ii) any
Indebtedness of a type described in clauses (a) through (g) (with respect to
Indebtedness described in clauses (f) and (g), solely to the extent drawn or to
the extent a payment is made in respect of such obligation) of the definition of
“Indebtedness” in this Section 1.1 (including Capital Lease Obligations)
incurred in connection with payment of Capital Expenditures made during such
period; (iii) cash interest received during such period; and (iv) net proceeds
(if any) received during such period from the Disposition of assets (other than
through the sale of inventory in the ordinary course and other than amounts that
are the subject of a Reinvestment Notice).

“Excluded Action” as defined in Section 9.12.

“Excluded Foreign Subsidiary”: any Foreign Subsidiary that is a “Controlled
Foreign Corporation” within the meaning of the Code in respect of which either
(a) the pledge of all of the Capital Stock of such Subsidiary as Collateral or
(b) the guaranteeing by such Subsidiary of the Obligations, would, in the
reasonable good faith judgment of the Borrower, result in adverse tax
consequences to the Borrower.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“FQ1”, “FQ2”, “FQ3”, and “FQ4”: when used with a numerical year designation,
means the first, second, third or fourth fiscal quarters, respectively, of such
fiscal year of the Borrower (e.g., FQ4 2010 means the fourth fiscal quarter of
the Borrower’s 2010 fiscal year, which ends December 31, 2010).

“Funded Debt”: with respect to any Person, all Indebtedness of such Person of
the types described in clauses (a) through (e) of the definition of
“Indebtedness” in this Section 1.1.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time.

“Gaming Authority”: each court, tribunal, arbiter, authority, agency,
commission, official or other instrumentality that holds regulatory, licensing
or permitting authority over gambling, gaming or casino activities conducted by
the Borrower or its Subsidiaries or before which an application for licensing to
conduct such activities is pending, including without limitation the NGC, the
NGCB, the NGCB Chairman and the Council.

 

11



--------------------------------------------------------------------------------

“Gaming Laws”: the gaming laws of the State of Nevada, and ordinances and
regulations of the State of Nevada or applicable political subdivisions of the
State of Nevada as promulgated from time to time by a Gaming Authority.

“Gaming License”: any finding of suitability, registration, license, permit,
franchise, or other finding of qualification, or other approval or authorization
required to own, lease, operate or otherwise conduct or manage riverboat,
dockside or land-based unrestricted gaming activities in any state or other
jurisdiction in which the Borrower or any of its Subsidiaries conduct business
(including, all such licenses granted by the Gaming Authorities, and the rules
and regulations promulgated thereunder), and all applicable Liquor Licenses.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange, any self-regulatory organization (including the
National Association of Insurance Commissioners), any Gaming Authority and any
Liquor Authority.

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by the Borrower and each Subsidiary Guarantor,
substantially in the form of Exhibit A, as the same may be amended, supplemented
or otherwise modified from time to time.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any Property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase Property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation

 

12



--------------------------------------------------------------------------------

and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

“Hedge Agreements”: all interest rate or currency swaps, caps or collar
agreements, foreign exchange agreements, commodity contracts or similar
arrangements entered into by the Borrower or its Subsidiaries providing for
protection against fluctuations in interest rates, currency exchange rates,
commodity prices or the exchange of nominal interest obligations, either
generally or under specific contingencies.

“Immaterial Liquor License”: any License, the loss, expiration or modification
of which, or the imposition of conditions on, which would not materially impair
the competitiveness or profitability of the Borrower’s gaming activities.
Without limiting the generality of the foregoing, (i) a Liquor License
permitting a Loan Party to sell, dispense or distribute alcoholic beverages on a
portion of a Mortgaged Property that is not material to gaming activities, such
as a golf course, and (ii) any License at the Oasis Hotel & Casino (other than
any License necessary or desirable for the operation of timeshare properties
located thereat or related thereto) are Immaterial Licenses.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property (other than trade payables
incurred in the ordinary course of such Person’s business), (c) all obligations
of such Person evidenced by notes, bonds, debentures or other similar
instruments, (d) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to Property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
Property), (e) all Capital Lease Obligations of such Person, (f) all obligations
of such Person, contingent or otherwise, as an account party or applicant under
acceptance, letter of credit, surety bond or similar facilities, (g) all
obligations of such Person, contingent or otherwise, to purchase, redeem, retire
or otherwise acquire for value any Capital Stock of such Person, (h) all
Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (g) above, (i) all obligations of the kind
referred to in clauses (a) through (h) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on Property (including, without limitation, accounts and contract
rights) owned by such Person, whether or not such Person has assumed or become
liable for the payment of such obligation and (j) for the purposes of 7.1(e)
only, all obligations of such Person in respect of Hedge Agreements. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.

“Indemnified Liabilities”: as defined in Section 9.5.

“Indemnitee”: as defined in Section 9.5.

 

13



--------------------------------------------------------------------------------

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

“Intercreditor Agreement”: the Intercreditor Agreement, dated as of the date
hereof, among the Collateral Agent, Nevada State Bank, as lender under the New
Senior Revolver, the Borrower and the Subsidiary Guarantors, as amended,
supplemented or otherwise modified from time to time.

“Interest Payment Date”: (a) as to any Base Rate Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or shorter, the last day of such Interest
Period, (c) as to any Eurodollar Loan having an Interest Period longer than
three months, each day that is three months, or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period
and (d) as to any Loan, the date of any repayment or prepayment made in respect
thereof.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the Closing Date or conversion date, as the case may be, with
respect to such Eurodollar Loan and ending one, two, three or six months
thereafter, as selected by the Borrower in its notice of conversion given with
respect thereto; and (b) thereafter, each period commencing on the last day of
the next preceding Interest Period applicable to such Eurodollar Loan and ending
one, two, three or six months thereafter, as selected by the Borrower by
irrevocable notice to the Administrative Agent not later than 11:00 A.M., New
York City time, on the date that is three Business Days prior to the last day of
the then-current Interest Period with respect thereto; provided that, all of the
foregoing provisions relating to Interest Periods are subject to the following:

(1) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(2) any Interest Period that would otherwise extend beyond the date final
payment is due on the Loans shall end on such due date; and

(3) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period.

 

14



--------------------------------------------------------------------------------

“Investments”: as defined in Section 6.9.

“Investor Party”: each of Michael Gaughan on behalf of himself and/or his
designee(s), Anthony Toti, Newport Global Advisors LP or its affiliates, and
Robert R. Black, Sr., individually or through the Robert R. Black, Sr. Gaming
Properties Trust u/a/d May 24, 2004.

“Investor-Related Party”: Frank Toti and any Affiliate of the foregoing or of
any Investor Party.

“Lender Addendum”: with respect to any initial Lender, a Lender Addendum,
substantially in the form of Exhibit J, to be executed and delivered by such
Lender as provided in Section 9.17.

“Lenders”: as defined in the preamble hereto and for purposes of Section 2.13
and 2.14 the term Lender shall include any successor, assignee or participant.

“License”: any license, permit or other consent, approval or authorization from,
or any registration or qualification with, a Governmental Authority.

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

“Liquor Authorities”: the State of Nevada Alcoholic Beverage Control, the Clark
County Liquor and Gaming Licensing Board, the City of Mesquite, the Department
of the Treasury Bureau of Alcohol, Tobacco and Firearms, and any other agency
with authority to regulate the sale or distribution of alcoholic beverages in
Clark County, Nevada or any political subdivision of Clark County, Nevada.

“Liquor Laws”: the statutes or ordinances regarding the sale and distribution of
alcoholic beverages enforced by the Liquor Authorities and the rules and
regulations of the Liquor Authorities.

“Liquor License”: any License required to sell, dispense or distribute alcoholic
beverages under the Liquor Laws.

“Loan”: as defined in Section 2.1.

“Loan Amount”: as to any Lender, the amount of each Loan to the Borrower
hereunder owing to such Lender in the principal amount set forth under the
heading “Loan Amount” opposite such Lender’s name on Schedule 1 to the Lender
Addendum delivered by such Lender, or, as the case may be, in the Assignment and
Acceptance pursuant to which such Lender became a party hereto, as the same may
be changed from time to time pursuant to the terms hereof. The original
aggregate amount of the Loan Amounts is $62,500,000.

 

15



--------------------------------------------------------------------------------

“Loan Documents”: this Agreement, the Security Documents and the Notes.

“Loan Parties”: the Borrower and each Subsidiary of the Borrower that is a party
to a Loan Document.

“Loan Percentage”: as to any Lender, the percentage which the aggregate
principal amount of such Lender’s Loans then outstanding constitutes of the
aggregate principal amount of the Loans then outstanding.

“Lockup”: the letter agreement dated as of December 22, 2009 among Black and its
Subsidiaries, the Investor Parties, and certain Lenders.

“Material Adverse Effect”: a material adverse effect on (a) the business,
assets, property, operations, condition (financial or otherwise) or prospects of
the Borrower and its Subsidiaries taken as a whole or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Agents or the Lenders hereunder or thereunder.

“Material Environmental Amount”: an amount or amounts payable by the Borrower or
any of its Subsidiaries, in the aggregate in excess of $1,000,000, for: costs to
comply with any Environmental Law; costs of any investigation, and any
remediation, of any Material of Environmental Concern; and compensatory damages
(including, without limitation damages to natural resources), punitive damages,
fines, and penalties pursuant to any Environmental Law.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products (virgin or unused),
polychlorinated biphenyls, urea-formaldehyde insulation, asbestos, pollutants,
contaminants, radioactivity, and any other materials, substances or forces of
any kind, whether or not any such material, substance or force is defined as
hazardous or toxic under any Environmental Law, that is regulated pursuant to or
could reasonably be expected to give rise to liability under any Environmental
Law.

“Mortgaged Properties”: the real properties listed on Schedule 1.1A, as to which
the Administrative Agent for the benefit of the Secured Parties shall be granted
a Lien pursuant to one or more Mortgages.

“Mortgages”: each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Administrative Agent for the benefit of the
Secured Parties, substantially in the form of Exhibit D (with such changes
thereto as shall be advisable under the law of the jurisdiction in which such
mortgage or deed of trust is to be recorded), as the same may be amended,
supplemented or otherwise modified from time to time.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

16



--------------------------------------------------------------------------------

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) of such Asset Sale or Recovery Event,
net of attorneys’ fees, accountants’ fees, investment banking fees, amounts
required to be applied to the repayment of Indebtedness secured by a Lien
expressly permitted hereunder on any asset which is the subject of such Asset
Sale or Recovery Event (other than any Lien pursuant to a Security Document) and
other customary fees and expenses actually incurred in connection therewith and
net of taxes paid or reasonably estimated to be payable as a result thereof
(after taking into account any available tax credits or deductions and any tax
sharing arrangements), (b) in connection with any issuance or sale of equity
securities or debt securities or instruments or the incurrence of loans, the
cash proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith and (c) in connection with any Purchase Price Refund, the
cash amount thereof, net of any expenses incurred in the collection thereof.

“New Equity Interests”: any membership interest or other instrument evidencing
an ownership interest in the Borrower, whether or not transferable, and any
option, warrant or right, contractual or otherwise, to acquire any such interest
in the Borrower.

“New Senior Revolver”: the $10,000,000 committed, senior secured revolving
credit facility entered into by the Borrower as of the date hereof, together
with all instruments and other agreements entered into by the Borrower and its
Subsidiaries in connection therewith, and any financing or other replacement,
refunding, renewal or extension thereof, as the same may be amended,
supplemented or otherwise modified from time to time in accordance with
Section 6.10.

“NGC”: the State of Nevada Gaming Commission.

“NGCB”: the Nevada State Gaming Control Board.

“NGCB Chairman”: the Chairman and Executive Director of the NGCB.

“Non-Excluded Taxes”: as defined in Section 2.14(a).

“Non-Exempt Lender”: as defined in Section 2.14(e).

“Note”: each promissory note evidencing any Loan.

“Oasis Rec”: Oasis Recreation Properties, Inc., a Nevada corporation.

“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans and all other obligations and liabilities of the
Borrower to the Administrative Agent or to any Lender, whether direct or
indirect, absolute or

 

17



--------------------------------------------------------------------------------

contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including, without limitation,
all fees, charges and disbursements of counsel to the Administrative Agent or to
any Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise.

“Organizational Documents”: as to any Person (other than an individual), the
certificate or articles of incorporation or organization, bylaws, operating
agreement or other organizational or governing documents of such Person.

“Other Taxes”: as defined in Section 2.14(b).

“Participant”: as defined in Section 9.6(b).

“Payment Office”: subject to Section 9.17, the office specified from time to
time by the Administrative Agent as its payment office by notice to the Borrower
and the Lenders.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Protest”: the right of the Borrower or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that if the amount in all such
pending contests exceeds $250,000 in the aggregate(a) the Borrower has recorded
a liability with respect to such obligation on the Borrower’s or any of its
Subsidiaries’ books and records in such amount as is required under GAAP,
(b) any such protest is instituted promptly and prosecuted diligently by the
Borrower or any of its Subsidiaries, as applicable, in good faith, and (c) the
Administrative Agent is reasonably satisfied that, while any such protest is
pending, there will be no impairment of the enforceability, validity, or
priority of any of the Administrative Agent’s Liens under the Security Documents
(and there shall be deemed to be no such impairment if the Borrower and each
applicable Subsidiary shall have complied with all Requirements of Law
applicable to such protest).

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledged Stock”: as defined in the Guarantee and Collateral Agreement.

“Pro Forma Balance Sheet”: as defined in Section 3.1(a).

“Projections”: as defined in Section 5.2(c).

 

18



--------------------------------------------------------------------------------

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

“Purchase Price Refund”: any amount received by the Borrower or any Subsidiary
as a result of a purchase price adjustment or similar event in connection with
any acquisition of Property by the Borrower or any Subsidiary.

“REC”: as defined in Section 5.8(c).

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any of its Subsidiaries.

“Refinancing Prepayment Amount”: as defined in Section 2.5(b).

“Refinancing Prepayment Date”: as defined in Section 2.5(b).

“Refinancing Prepayment Notice”: as defined in Section 2.5(b).

“Register”: as defined in Section 9.6(d).

“Regulation H”: Regulation H of the Board as in effect from time to time.

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reinvestment Deferred Amount”: with respect to an Asset Sale or Purchase Price
Refund, the aggregate Net Cash Proceeds received by the Borrower or any of its
Subsidiaries in connection therewith that are not applied to prepay the Loans
pursuant to Section 2.6(b) as a result of the delivery of a Reinvestment Notice.

“Reinvestment Event”: any Asset Sale, Purchase Price Refund or Recovery Event in
respect of which the Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Default or Event of Default (other than any Default or Event of
Default arising from the Reinvestment Event that is a Recovery Event in respect
of which such Reinvestment Notice is delivered, provided that all the Net Cash
Proceeds of such Reinvestment shall be used to acquire, rebuild or repair the
assets that were affected by such Recovery Event in accordance with
Section 2.6(b) or 2.6(c) (as the case may be) and such Default or Event of
Default shall thereupon be cured, and any Net Cash Proceeds not so used for that
purpose shall be applied to the prepayment of the Loans in accordance with
Section 2.6(b) and 2.6(c), as applicable) has occurred and is continuing and
that the Borrower (directly or indirectly through a Subsidiary) elects to use
all or a specified portion of the Net Cash Proceeds of such Reinvestment Event
to acquire or repair assets useful in its business.

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
the Borrower’s business.

 

19



--------------------------------------------------------------------------------

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring 90 days after such Reinvestment Event and
(b) the date on which the Borrower shall have determined not to, or shall have
otherwise ceased to, acquire or repair assets useful in the Borrower’s business
with all or any portion of the relevant Reinvestment Deferred Amount.

“Related Fund”: with respect to any Lender, any fund that (x) invests in
commercial loans and (y) is managed or advised by the same investment advisor as
such Lender, by such Lender or an affiliate of such Lender.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the 30-day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Required Lenders”: at any time, the holders of more than 50% of the aggregate
unpaid principal amount of the Loans then outstanding and held by Lenders other
than Disregarded Lenders.

“Requirements of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject, including without limitation any Gaming Law and any Liquor Law.

“Responsible Officer”: the chief executive officer, president or chief financial
officer of the Borrower, but in any event, with respect to financial matters,
the chief financial officer of the Borrower.

“Restricted Payments”: as defined in Section 6.8.

“Restructuring Term Sheet”: the Restructuring Term Sheet — Summary of Proposed
Material Terms & Definitions dated as of December 22, 2009.

“Restructuring Transaction”: the transactions described in Section 6 of the
Chapter 11 Plan.

“SEC”: the United States Securities and Exchange Commission (or successors
thereto or an analogous Governmental Authority).

“Section 2.14 Certificate”: as defined in Section 2.14(e)(ii).

 

20



--------------------------------------------------------------------------------

“Secured Parties”: as defined in the Guarantee and Collateral Agreement.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages and all other security documents hereafter delivered to
the Administrative Agent granting a Lien on any Property of any Person to secure
the obligations and liabilities of any Loan Party under any Loan Document.

“Senior Management”: collectively, Robert R. Black Sr. as chief executive
officer, Anthony Toti as chief operating officer, and Sean McKay as chief
financial officer.

“Senior Secured Note Facility Claims”: as defined in the Chapter 11 Plan.

“Shareholder Agreement”: the Operating Agreement dated as of July 1, 2011 among
the Borrower and the Investor Parties.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but which
is not a Multiemployer Plan.

“Solvent”: with respect to any Person, as of any date of determination, (a) the
amount of the present fair market value of the assets of such Person will, as of
such date, exceed the amount of all “liabilities of such Person, contingent or
otherwise”, as of such date, as such quoted terms are determined in accordance
with applicable federal and state laws governing determinations of the
insolvency of debtors, (b) the present fair market value of the assets of such
Person will, as of such date, be greater than the amount that will be required
to pay the liability of such Person on its debts as such debts become absolute
and matured, (c) such Person will not have, as of such date, an unreasonably
small amount of capital with which to conduct its business, and (d) such Person
will be able to pay its debts as they mature. For purposes of this definition,
(i) “debt” means liability on a “claim”, and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified in this Agreement, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
only to a consolidated Subsidiary or consolidated Subsidiaries of the Borrower.

“Subsidiary Guarantor”: each Subsidiary of the Borrower that is a party to the
Guarantee and Collateral Agreement.

“Substantial Consummation Date”: August 1, 2011.

 

21



--------------------------------------------------------------------------------

“Taxes”: as defined in Section 2.14(a).

“Tax Amount”: with respect to each holder of New Equity Interests for any
calendar year, an amount equal to the product of (a) the highest marginal
federal individual income tax rate for such taxable year on ordinary income, as
such rate may be adjusted by the Borrower to take into account any preferential
rate applicable on capital gains, and (b) the net taxable income (as determined
for federal income tax purposes), if any, of such holder attributable to such
holder’s New Equity Interests for such taxable year as shown on the Borrower’s
and the holder’s federal income tax return.

“Title Insurance Company”: as defined in Section 4.1(o).

“Title Insurance Policy”: as defined in Section 4.1(o).

“Transferee”: as defined in Section 9.14.

“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

“United States”: the United States of America.

“Unused Amount”: as defined in Section 6.2.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, accounting terms relating
to the Borrower and its Subsidiaries not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP.

(c) The words “hereof, “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

22



--------------------------------------------------------------------------------

All calculations of the Consolidated Leverage Ratio for purposes of Section 6.1
and 6.8 shall be calculated to the same number of decimal places as the
Consolidated Leverage Ratio is expressed in and shall be rounded upward if the
number in the decimal place immediately following the last calculated decimal
place is five or greater. For example, if the calculation of the Consolidated
Leverage Ratio is 5.126, the Consolidated Leverage Ratio will be rounded up to
5.13.

SECTION 2. AMOUNT AND TERMS OF LOANS

2.1 Loans. Subject to the terms and conditions hereof, the Lenders severally
agree to accept on the Closing Date the Notes (together with the Cash
Contribution and the Cash Payment, (if any)) in full satisfaction of the Senior
Secured Note Facility Claims pursuant to the Chapter 11 Plan (each loan
evidenced by a Note, a “Loan”) in an amount for each Lender not to exceed the
amount of the Loan Amount of such Lender. The Loans may from time to time be
Eurodollar Loans or Base Rate Loans, as determined by the Borrower and notified
to the Administrative Agent in accordance with Section 2.7.

2.2 Repayment of Loans. The Loan of each Lender shall be paid in 16 consecutive
quarterly installments, commencing on the last day of the calendar quarter
within which the one-year anniversary of the Substantial Consummation Date
occurs and on the last day of every third month thereafter, each of which shall
be in an amount equal to such Lender’s Loan Percentage multiplied by the amount
set forth below opposite such installment:

 

Installment

   Principal Amount  

First

   $ 500,000   

Second

   $ 500,000   

Third

   $ 500,000   

Fourth

   $ 500,000   

Fifth

   $ 625,000   

Sixth

   $ 625,000   

Seventh

   $ 625,000   

Eighth

   $ 625,000   

Ninth

   $ 750,000   

Tenth

   $ 750,000   

Eleventh

   $ 750,000   

Twelfth

   $ 750,000   

Thirteenth

   $ 1,000,000   

Fourteenth

   $ 1,000,000   

Fifteenth

   $ 1,000,000   

Sixteenth

    
 
 
 
 
  The entire amount
of the principal
balance of the
Loans then
outstanding and
unpaid   
  
  
  
  
  

 

23



--------------------------------------------------------------------------------

2.3 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
the appropriate Lender the principal amount of each Loan of such Lender in
installments according to the amortization schedule set forth in Section 2.2 (or
on such earlier date on which the Loans become due and payable pursuant to
Section 7). The Borrower hereby further agrees to pay interest on the unpaid
principal amount of the Loans from time to time outstanding from the date hereof
until payment in full thereof at the rates per annum, and on the dates, set
forth in Section 2.9.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 9.6(d), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan held by each Lender
hereunder and any Note evidencing such Loan, the Type of such Loan and each
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) both the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.

(d) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 2.3(b) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans to the Borrower held by such Lender
in accordance with the terms of this Agreement.

(e) Upon receipt of a duly executed Lender Addendum from an initial Lender, the
Borrower will execute and deliver to each such Lender a promissory note of the
Borrower evidencing the Loans of such Lender, substantially in the form of
Exhibit G (a “Note”), with appropriate insertions as to date and principal
amount. If any provision of any Note conflicts with any provision of this
Agreement, this Agreement shall be enforced to the exclusion of such conflicting
provisions.

2.4 Fees. (a) The Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates from time to time agreed to in writing by the
Borrower and the Administrative Agent.

(b) The Borrower agrees to pay to the Collateral Agent the fees in the amounts
and on the dates from time to time agreed to in writing by the Borrower and the
Collateral Agent.

2.5 Optional Prepayments. (a) The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable

 

24



--------------------------------------------------------------------------------

notice delivered to the Administrative Agent no later than 11:00 A.M., New York
City time, three Business Days prior thereto in the case of Eurodollar Loans and
no later than 11:00 A.M., New York City time, one Business Day prior thereto in
the case of Base Rate Loans, which notice shall specify the date and amount of
such prepayment, and whether such prepayment is of Eurodollar Loans or Base Rate
Loans; provided, that if a Eurodollar Loan is prepaid on any day other than the
last day of the Interest Period applicable thereto, the Borrower shall also pay
any amounts owing pursuant to Section 2.15. Upon receipt of any such notice the
Administrative Agent shall promptly notify each Lender thereof. If any such
notice is given, the amount specified in such notice shall be due and payable on
the date specified therein, together with accrued interest to such date on the
amount prepaid. Partial prepayments shall be in an aggregate principal amount of
$1,000,000 or a whole multiple thereof.

(b) Notwithstanding anything to the contrary herein, if the Borrower delivers
not less than ten days’ prior notice to the Administrative Agent that the
Borrower intends to prepay, in whole, the Loans and the entire amount of all
other Obligations then outstanding pursuant to a refinancing (subject to any
applicable reduction of the principal balance of the Loans then outstanding
pursuant to this Section 2.5(b)), then on the date (the “Refinancing Prepayment
Date”) on which the Borrower closes such refinancing and in connection therewith
delivers written notice to the Administrative Agent (which may be by electronic
mail) (a “Refinancing Prepayment Notice”) that the Borrower is prepared to pay
to the Administrative Agent for the benefit of the Lenders the entire amount of
the Obligations then outstanding (subject to any applicable reduction of the
principal balance of the Loans then outstanding pursuant to this Section 2.5(b))
(the “Refinancing Prepayment Amount”) on such date in immediately available
funds, then the principal balance of the Loans then outstanding shall
automatically reduce on such date upon receipt by the Administrative Agent of
such repayment in full by an amount equal to (a) if the Refinancing Prepayment
Date occurs within 6 months of the Substantial Consummation Date, $2,000,000, or
(b) if the Refinancing Prepayment Date occurs no sooner than 6 months but prior
to 18 months after the Substantial Consummation Date, $1,000,000, subject in
each case and in all events to actual receipt by the Administrative Agent of the
Refinancing Prepayment Amount in immediately available funds. For the avoidance
of doubt, in the event that the Administrative Agent does not actually receive
the entire Refinancing Prepayment Amount on such date in immediately available
funds, no reduction in the unpaid principal amount of the Loans then outstanding
shall occur or be deemed to have occurred pursuant to this Section 2.5(b) on
such Refinancing Prepayment Date.

2.6 Mandatory Prepayments. (a) Unless the Required Lenders shall otherwise
agree, if any Capital Stock shall be issued (other than any Capital Stock issued
(i) solely for the purpose of applying the Net Cash Proceeds of such issuance to
cure (A) the inaccuracy of any Curable Representation/Warranty in accordance
with Section 7.1 (b) or (B) a violation of Section 6.1 or Section 6.3 in
accordance with such Section and clause (f) below, or (ii) to one or more
Investor Parties or Investor-Related Parties), or Indebtedness incurred, by the
Borrower or any of its Subsidiaries (excluding any Indebtedness incurred in
accordance with Section 6.4), then on the date of such issuance or incurrence,
the Loans shall be prepaid by an amount equal to the amount of the Net Cash
Proceeds of such issuance or incurrence. The provisions of this Section do not
constitute a consent to the issuance of any equity securities by any entity
whose equity securities are pledged pursuant to the Guarantee and Collateral
Agreement, or a consent to the incurrence of any Indebtedness by the Borrower or
any of its Subsidiaries.

 

25



--------------------------------------------------------------------------------

(b) Unless the Required Lenders shall otherwise agree, if on any date the
Borrower or any of its Subsidiaries shall receive Net Cash Proceeds from any
Asset Sale or Purchase Price Refund then, unless a Reinvestment Notice shall be
delivered to the Administrative Agent in respect thereof, on the date of receipt
by the Borrower or such Subsidiary of such Net Cash Proceeds, the Loans shall be
prepaid by an amount equal to the amount of such Net Cash Proceeds; provided,
that, notwithstanding the foregoing, (i) the aggregate Net Cash Proceeds of
Asset Sales and Purchase Price Refunds that may be excluded from the foregoing
requirement pursuant to a Reinvestment Notice shall not exceed $1,000,000 in any
fiscal year of the Borrower and (ii) on each Reinvestment Prepayment Date the
Loans shall be prepaid, by an amount equal to the Reinvestment Prepayment Amount
with respect to the relevant Asset Sale or Purchase Price Refund.

(c) Unless the Required Lenders shall otherwise agree, if on any date the
Borrower or any of its Subsidiaries shall receive net Cash Proceeds from any
Recovery Event then, unless the Borrower acts in accordance with the following
procedures specified in this Section 2.6(c), the Loans shall be prepaid by an
amount equal to the amount of such Net Cash Proceeds promptly upon the
Borrower’s failure to act, or to continue to act, in accordance with such
procedures:

(i) within 90 days after the occurrence of the event that gives rise to the
Recovery Event, the Borrower shall deliver to the Administrative Agent a
preliminary notice of intent to use the anticipated Net Cash Proceeds from such
Recovery Event to rebuild or reinvest in the assets that were the subject of the
Recovery Event;

(ii) upon receipt of such Net Cash Proceeds, the Borrower shall place them in a
segregated account subject to a security interest in favor of the Administrative
Agent for the benefit of the Lenders, to be used only for such rebuilding or
reinvestment;

(iii) within 15 days after receipt of such Net Cash Proceeds, the Borrower shall
deliver to the Administrative Agent a Reinvestment Notice in respect thereof;

(iv) within six months after delivery of the Reinvestment Notice, the Borrower
shall commence the reinvestment or rebuilding process, provided that the
Borrower has obtained all required Licenses to do so (which the Borrower shall
make commercially reasonable efforts to obtain in a timely manner);

(v) if the Borrower has not obtained any required Licenses within the six-month
period specified in clause (iv) above, then provided that the Borrower at all
times is diligently proceeding to obtain all such required Licenses, the
Borrower shall have such additional period of time as is reasonably needed to
obtain required Licenses and thereafter commence the reinvestment or rebuilding
process, but in no event shall such additional period extend later than the date
that is the earlier of (A) six months after the end of the initial six-month
period specified in clause (iv) above or (B) the date on which the
Administrative Agent in the exercise of reasonable discretion informs the
Borrower that the Administrative Agent believes any such License is not
reasonably capable of being obtained by the Borrower;

 

26



--------------------------------------------------------------------------------

(vi) the Borrower shall diligently proceed with and complete the reinvestment or
rebuilding process in accordance with the Reinvestment Notice; and

(vii) the Borrower shall provide notice to the Administrative Agent of any
material correspondence relating to any required Licenses pursuant to
Section 5.7(h).

(d) The provisions of Sections 2.6(b) and 2.6(c) do not constitute a consent to
the consummation of any Disposition not permitted by Section 6.7.

(e) Unless the Required Lenders shall otherwise agree, if, as of any ECF
Calculation Date commencing with the first ECF Calculation Date following the
expiration of 180 days after the Substantial Consummation Date, there shall be
Excess Cash Flow, then, on the relevant ECF Application Date, the Loans shall be
prepaid by an amount equal to 50% of such Excess Cash Flow, provided that,
notwithstanding the foregoing, in no event shall the Borrower be required to
make a prepayment pursuant to this Section 2.6(e) relating to any ECF
Calculation Period if (and to the extent that) such payment would cause the
Borrower’s and its Subsidiaries’ (on an aggregate basis) Cash and Cash
Equivalents to be less than $10,000,000 as of the relevant ECF Calculation Date.

(f) Unless the Required Lenders shall otherwise agree, if on any date the
Administrative Agent shall determine (absent manifest error) pursuant to
Section 6.1 or Section 6.3 (as the case may be) that the amount of capital
contributions to the Borrower made to cure a violation of Section 6.1 or
Section 6.3 (as applicable) exceeds the amount needed to cure such violation,
then the Loans shall be prepaid in an amount equal to the lesser of (i) the
entirety of such excess amount of capital contributions and (ii) $500,000.

(g) All prepayments of the Loans pursuant to Sections 2.5 and 2.6 shall be
applied as follows: (i) first, to pay accrued and unpaid interest on, and
expenses in respect of, the Obligations to the extent then due and payable, and
(ii) second, to prepay the principal amount of the Loans and other Obligations
(if any) then outstanding (and shall be applied to the installments of such
Loans in the inverse order of the scheduled maturities of such installments).

2.7 Conversion and Continuation Options. (a) The Borrower may elect from time to
time to convert Eurodollar Loans to Base Rate Loans by giving the Administrative
Agent at least two Business Days’ prior irrevocable notice of such election,
provided that any such conversion of Eurodollar Loans may be made only on the
last day of an Interest Period with respect thereto. The Borrower may elect from
time to time to convert Base Rate Loans to Eurodollar Loans by giving the
Administrative Agent at least three Business Days’ prior irrevocable notice of
such election (which notice shall specify the length of the initial Interest
Period therefor), provided that no Base Rate Loan may be converted into a
Eurodollar Loan (i) when any Event of Default has occurred and is continuing and
the Administrative Agent has, or the Required Lenders have, determined in its or
their sole discretion not to permit such conversions or (ii) after the date that
is one month prior to the final scheduled termination or maturity date of such
Loan. Upon receipt of any such notice the Administrative Agent shall promptly
notify each Lender thereof.

 

27



--------------------------------------------------------------------------------

(b) The Borrower may elect to continue any Eurodollar Loan as such upon the
expiration of the then-current Interest Period with respect thereto by giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loan, provided
that no Eurodollar Loan may be continued as such (i) when any Event of Default
has occurred and is continuing and the Administrative Agent has, or the Required
Lenders have, determined in its or their sole discretion not to permit such
continuations or (ii) after the date that is one month prior to the final
scheduled termination or maturity date of the Loans, and provided, further, that
if the Borrower shall fail to give any required notice as described above in
this paragraph or if such continuation is not permitted pursuant to the
preceding proviso, such Loans shall be converted automatically to Base Rate
Loans on the last day of such then-expiring Interest Period. Upon receipt of any
such notice the Administrative Agent shall promptly notify each Lender thereof.

2.8 Minimum Amounts and Maximum Number of Eurodollar Tranches. Notwithstanding
anything to the contrary in this Agreement, all conversions, continuations and
optional prepayments of Eurodollar Loans and all selections of Interest Periods
shall be in such amounts and be made pursuant to such elections so that,
(a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $2,500,000
or a whole multiple of $500,000 in excess thereof and (b) no more than five
Eurodollar Tranches shall be outstanding at any one time.

2.9 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin in effect for such day.

(b) Each Base Rate Loan shall bear interest for each day on which it is
outstanding at a rate per annum equal to the Base Rate in effect for such day
plus the Applicable Margin in effect for such day.

(c) (i) If all or a portion of the principal amount of any Loan shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
all outstanding Loans (whether or not overdue) (to the extent legally permitted)
shall bear interest at a rate per annum that is equal to the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section 2.9 plus 2% and (ii) if all or a portion of any interest payable on any
Loan or other amount payable hereunder shall not be paid when due (whether at
the stated maturity, by acceleration or otherwise), such overdue amount shall
bear interest at a rate per annum equal to the rate then applicable to Base Rate
Loans plus 2%, in each case, with respect to clauses (i) and (ii) above, from
the date of such non-payment until such amount is paid in full (after as well as
before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section 2.9 shall be
payable from time to time on demand.

 

28



--------------------------------------------------------------------------------

2.10 Computation of Interest and Fees. (a) Interest payable pursuant hereto
shall be calculated on the basis of a 360-day year for the actual days elapsed,
except that, with respect to Base Rate Loans on which interest is calculated on
the basis of the Prime Rate, the interest thereon shall be calculated on the
basis of a 365- (or 366-, as the case may be) day year for the actual days
elapsed. Fees and commissions payable pursuant hereto shall be calculated on the
basis of a 365- (or 366-, as the case may be) day year for the actual days
elapsed. The Administrative Agent shall as soon as practicable notify the
Borrower and the Lenders of each determination of a Eurodollar Rate. Any change
in the interest rate on a Loan resulting from a change in the Base Rate or the
Eurocurrency Reserve Requirements shall become effective as of the opening of
business on the day on which such change becomes effective. The Administrative
Agent shall as soon as practicable notify the Borrower and the Lenders of the
effective date and the amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.9(a).

2.11 Inability to Determine Interest Rate; Conversion by Reason of Increase in
Eurodollar Rate. If prior to the first day of any Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period,

(b) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of maintaining their affected Loans
during such Interest Period, or

(c) the Eurodollar Rate would exceed 4.50% but for the restriction thereon
contained in the definition thereof;

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the Lenders as soon as practicable thereafter. If such notice is
given (x) any Loans that were to have been converted on the first day of such
Interest Period to Eurodollar Loans shall be continued as Base Rate Loans and
(y) any outstanding Eurodollar Loans shall be converted, on the last day of the
then-current Interest Period with respect thereto, to Base Rate Loans. Until
such notice has been withdrawn by the Administrative Agent, no further
Eurodollar Loans shall be continued as such, nor shall the Borrower have the
right to convert Base Rate Loans to Eurodollar Loans.

2.12 Pro Rata Treatment and Payments. (a) Each payment by the Borrower on
account of any fee shall be made pro rata according to the respective Loan
Percentages of the Lenders. Each payment of interest in respect of the Loans and
each payment in respect of fees payable hereunder shall be applied to the
amounts of such obligations owing to the Lenders pro rata according to the
respective amounts then due and owing to the Lenders.

 

29



--------------------------------------------------------------------------------

(b) Each payment (including each prepayment) on account of principal of the
Loans shall be allocated among the Lenders pro rata according to the respective
Loan Percentages of the Lenders, and shall be applied to the installments of
such Loans pro rata based on the remaining outstanding principal amount of such
installments. Amounts prepaid on account of the Loans may not be reborrowed.

(c) The application of any payment of Loans (including optional and mandatory
prepayments) shall be made, first, to Base Rate Loans and, second, to Eurodollar
Loans. Each payment of the Loans shall be accompanied by accrued interest to the
date of such payment on the amount paid.

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Payment Office, in Dollars and in immediately available
funds. Any payment made by the Borrower after 12:00 noon, New York City time, on
any Business Day shall be deemed to have been on the next following Business
Day. If any payment hereunder (other than payments on the Eurodollar Loans)
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the next succeeding Business Day. If any payment on a Eurodollar
Loan becomes due and payable on a day other than a Business Day, the maturity
thereof shall be extended to the next succeeding Business Day unless the result
of such extension would be to extend such payment into another calendar month,
in which event such payment shall be made on the immediately preceding Business
Day. In the case of any extension of any payment of principal pursuant to the
preceding two sentences, interest thereon shall be payable at the
then-applicable rate during such extension.

(e) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

(f) Upon receipt by the Administrative Agent of payments on behalf of Lenders,
the Administrative Agent shall promptly distribute such payments to the Lenders,
in like funds as received by the Administrative Agent.

 

30



--------------------------------------------------------------------------------

2.13 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

(i) shall subject the Administrative Agent or any Lender to any Tax of any kind
whatsoever with respect to this Agreement, or any Eurodollar Loan held by it, or
change the basis of taxation of payments to the Administrative Agent or such
Lender in respect thereof (except for Non-Excluded Taxes covered by
Section 2.14);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

(iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of converting into,
continuing or maintaining Eurodollar Loans, or to reduce any amount receivable
hereunder in respect thereof, then in any such case, the Borrower shall promptly
pay such Lender upon its demand, any additional amounts necessary to compensate
such Lender for such increased cost or reduced amount receivable. If any Lender
becomes entitled to claim any additional amounts pursuant to this Section 2.13,
it shall promptly notify the Borrower (with a copy to the Administrative Agent)
of the event by reason of which it has become so entitled.

(b) If any Lender or Agent shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender or Agent with any request or directive
regarding capital adequacy (whether or not having the force of law) from any
Governmental Authority made subsequent to the date hereof shall have the effect
of reducing the rate of return on such Lender’s or Agent’s or such corporation’s
capital as a consequence of its obligations hereunder to a level below that
which such Lender or Agent or such corporation could have achieved but for such
adoption, change or compliance (taking into consideration such Lender’s or
Agent’s or such corporation’s policies with respect to capital adequacy) by an
amount deemed by such Lender or Agent to be material, then from time to time,
after submission by such Lender or Agent to the Borrower (with a copy to the
Administrative Agent) of a written request therefor, the Borrower shall pay to
such Lender or Agent such additional amount or amounts as will compensate such
Lender or Agent or such corporation for such reduction.

(c) A certificate as to any additional amounts payable pursuant to this
Section 2.13 submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error. The
obligations of the Borrower pursuant to this Section 2.13 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

31



--------------------------------------------------------------------------------

2.14 Taxes. (a) Any and all payments by or on behalf of the Borrower under or in
respect of this Agreement or any other Loan Documents to which the Borrower is a
party shall be made free and clear of, and without deduction or withholding for
or on account of, any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities (including penalties,
interest and additions to tax) with respect thereto, whether now or hereafter
imposed, levied, collected, withheld or assessed by any taxation authority or
other Governmental Authority (collectively, “Taxes”), unless required by law. If
the Borrower shall be required under any applicable requirement of law to deduct
or withhold any Taxes from or in respect of any sum payable under or in respect
of this Agreement or any of the other Loan Documents to any Lender or any Agent
(including for purposes of Section 2.10 and this Section 2.14(a), any assignee,
successor, or participant), (i) the Borrower shall make all such deductions and
withholdings in respect of Taxes, (ii) the Borrower shall pay the full amount
deducted or withheld in respect of Taxes to the relevant taxation authority or
other Governmental Authority in accordance with any requirement of law, and
(iii) the sum payable by the Borrower shall be increased as may be necessary so
that after the Borrower has made all required deductions and withholdings
(including deductions and withholdings applicable to additional amounts payable
under this Section 2.14(a)) such Lender or such Agent receives an amount equal
to the sum it would have received had no such deductions or withholdings been
made in respect of Non-Excluded Taxes. For purposes of this Agreement the term
“Non-Excluded Taxes” are Taxes other than, in the case of a Lender or an Agent,
Taxes that are imposed on its overall net income (and franchise taxes imposed in
lieu thereof) by the jurisdiction under the laws of which such Lender or Agent
is organized or of its applicable lending office, or any political subdivision
thereof, unless such Taxes are imposed as a result of such Lender or Agent
having executed, delivered or performed its obligations or received payments
under, or enforced, this Agreement or any of the other Loan Documents (in which
case such Taxes will be treated as Non-Excluded Taxes).

(b) In addition, the Borrower hereby agrees to pay any present or future stamp,
recording, documentary, excise, property or value-added taxes, or similar taxes,
charges or levies that arise from any payment made under or in respect of this
Agreement or any other Loan Document or from the execution, delivery or
registration of, any performance under, or otherwise with respect to, this
Agreement or any other Loan Document (collectively, “Other Taxes”).

(c) The Borrower hereby agrees to indemnify each Lender and each Agent for, and
to hold it harmless against, the full amount of Non-Excluded Taxes and Other
Taxes, and the full amount of Taxes of any kind imposed by any jurisdiction on
amounts payable under this Section 2.14(c) imposed on or paid by such Lender or
each Agent or any direct or indirect owner of Lender and any liability
(including penalties, additions to tax, interest and expenses) arising therefrom
or with respect thereto. The indemnity by the Borrower provided for in this
Section 2.14(c) shall apply and be made whether or not the Non-Excluded Taxes or
Other Taxes for which indemnification hereunder is sought have been correctly or
legally asserted. Amounts payable by the Borrower under the indemnity set forth
in this Section 2.14(c) shall be paid within ten (10) days from the date on
which the Lender or the applicable Agent makes written demand therefor.

 

32



--------------------------------------------------------------------------------

(d) Within thirty (30) days after the date of any payment of Taxes, the Borrower
(or any Person making such payment on behalf of the Borrower) shall furnish to
Lender or the applicable Agent for its own account a certified copy of the
original official receipt evidencing payment thereof.

(e) For purposes of this Section 2.14(e), the terms “United States” and “United
States person” shall have the meanings specified in Section 7701 of the Internal
Revenue Code. Each Lender (including for avoidance of doubt any assignee,
successor or participant) that either (i) is not incorporated under the laws of
the United States, any State thereof, or the District of Columbia or (ii) whose
name does not include “Incorporated,” “Inc.,” “Corporation,” “Corp.,” “P.C.,”
“insurance company,” or “assurance company” (a “Non-Exempt Lender”) shall
deliver or cause to be delivered to the Borrower the following properly
completed and duly executed documents:

(i) in the case of a Non-Exempt Lender that is not a United States person or is
a foreign disregarded entity for U.S. federal income tax purposes that is
entitled to provide such form, a complete and executed (x) U.S. Internal Revenue
Service Form W-8BEN with Part II completed in which Lender claims the benefits
of a tax treaty with the United States providing for a zero or reduced rate of
withholding (or any successor forms thereto), including all appropriate
attachments or (y) a U.S. Internal Revenue Service Form W-8ECI (or any successor
forms thereto); or

(ii) in the case of a Non-Exempt Lender that is an individual, (x) a complete
and executed U.S. Internal Revenue Service Form W-8BEN (or any successor forms
thereto) and a certificate substantially in the form of Exhibit I (a “Section
2.14 Certificate”) or (y) a complete and executed U.S. Internal Revenue Service
Form W-9 (or any successor forms thereto); or

(iii) in the case of a Non-Exempt Lender that is organized under the laws of the
United States, any State thereof, or the District of Columbia, a complete and
executed U.S. Internal Revenue Service Form W-9 (or any successor forms
thereto); or

(iv) in the case of a Non-Exempt Lender that (x) is not organized under the laws
of the United States, any State thereof, or the District of Columbia and (y) is
treated as a corporation for U.S. federal income tax purposes, a complete and
executed U.S. Internal Revenue Service Form W-8BEN (or any successor forms
thereto) and a Section 2.14 Certificate; or

(v) in the case of a Non-Exempt Lender that (A) is treated as a partnership or
other non-corporate entity, and (B) is not organized under the laws of the
United States, any State thereof, or the District of Columbia, (x)(i) a complete
and executed U.S. Internal Revenue Service Form W-8IMY (or any successor forms
thereto) (including all required documents and attachments) and (ii) a
Section 2.14 Certificate, and (y) without duplication, with respect to each of
its beneficial owners and the beneficial owners of such beneficial owners
looking through chains of owners to individuals or entities that are treated as
corporations for U.S. federal income tax purposes (all such owners, “beneficial
owners”), the documents that would be provided by each such beneficial

 

33



--------------------------------------------------------------------------------

owner pursuant to this Section 2.14(e)(v) if such beneficial owner were a
Lender, provided, however, that no such documents will be required with respect
to a beneficial owner to the extent the actual Lender is determined to be in
compliance with the requirements for certification on behalf of its beneficial
owner as may be provided in applicable U.S. Treasury regulations, or the
requirements of this clause (v) are otherwise determined to be unnecessary, all
such determinations under this clause (v) to be made in the sole discretion of
the Borrower, provided, however, that Lender shall be provided an opportunity to
establish such compliance as reasonable; or

(vi) in the case of a Non-Exempt Lender that is disregarded for U.S. federal
income tax purposes, the document that would be required by clause (i), (ii),
(iii), (iv), (v), (vii) and/or this clause (vi) of this Section 2.14(e) with
respect to its beneficial owner if such beneficial owner were the Lender; or

(vii) in the case of a Non-Exempt Lender that (A) is not a United States person
and (B) is acting in the capacity as an “intermediary” (as defined in U.S.
Treasury Regulations), (x) (i) a U.S. Internal Revenue Service Form W-8IMY (or
any successor form thereto) (including all required documents and attachments)
and (ii) a Section 2.14 Certificate, and (y) if the intermediary is a
“non-qualified intermediary” (as defined in U.S. Treasury Regulations), from
each person upon whose behalf the “non-qualified intermediary” is acting the
documents that would be required by clause (i), (ii), (iii), (iv), (v), (vi),
and/or this clause (vii) with respect to each such person if each such person
were a Lender.

If the Lender provides a form pursuant to this subsection (e) and the form
provided by the Lender at the time such Lender first becomes a party to this
Agreement or, with respect to a grant of a participation, the effective date
thereof, indicate a United States interest withholding tax rate in excess of
zero, withholding tax at such rate shall be treated as Taxes other than
“Non-Excluded Taxes” (“Excluded Taxes”) and shall not qualify as Non-Excluded
Taxes unless and until such Lender provides the appropriate form certifying that
a lesser rate applies, whereupon withholding tax at such lesser rate shall be
considered Excluded Taxes solely for the periods governed by such form. If,
however, on the date a Person becomes an assignee, successor or participant to
this Agreement, Lender transferor was entitled to indemnification or additional
amounts under this Section 2.14, then the Lender assignee, successor or
participant shall be entitled to indemnification or additional amounts to the
extent (and only to the extent), that the Lender transferor was entitled to such
indemnification or additional amounts for Non-Excluded Taxes, and the Lender
assignee, successor or participant shall be entitled to additional
indemnification or additional amounts for any other or additional Non-Excluded
Taxes.

(f) For any period with respect to which Lender has failed to provide the
Borrower with the appropriate form, certificate or other document described in
subsection (d) of this Section 2.14 (other than if such failure is due to a
change in any requirement of law, or in the interpretation or application
thereof, occurring after the date on which a form, certificate or other document
originally was required to be provided), such Lender shall not be entitled to
indemnification or additional amounts under subsection (a) or (c) of this
Section 2.14 with respect to Non-Excluded Taxes imposed by the United States by
reason of such failure; provided, however, that should a Lender become subject
to Non-Excluded Taxes because of its

 

34



--------------------------------------------------------------------------------

failure to deliver a form, certificate or other document required hereunder, the
Borrower shall take such steps as such Lender shall reasonably request, to
assist such Lender in recovering such Non-Excluded Taxes.

(g) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.14 shall survive the termination of this Agreement and the other Loan
Documents. Nothing contained in Section 2.13 or this Section 2.14 shall require
the Lender to make available any of its tax returns or any other information
that it deems to be confidential or proprietary.

2.15 Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a conversion
into or continuation of Eurodollar Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement,
(b) default by the Borrower in making any prepayment after the Borrower has
given a notice thereof in accordance with the provisions of this Agreement or
(c) the making of a prepayment or conversion of Eurodollar Loans on a day that
is not the last day of an Interest Period with respect thereto. Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid, or not so
converted or continued, for the period from the date of such prepayment or of
such failure to convert or continue to the last day of such Interest Period (or,
in the case of a failure to convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank Eurodollar market. A certificate as to any
amounts payable pursuant to this Section 2.15 submitted to the Borrower by any
Lender shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

2.16 Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to maintain Eurodollar Loans as
contemplated by this Agreement, (a) the obligation of such Lender hereunder to
continue Eurodollar Loans as such and convert Base Rate Loans to Eurodollar
Loans shall forthwith be canceled and (b) such Lender’s Loans then outstanding
as Eurodollar Loans, if any, shall be converted automatically to Base Rate Loans
on the respective last days of the then-current Interest Periods with respect to
such Loans or within such earlier period as required by law. If any such
conversion of a Eurodollar Loan occurs on a day which is not the last day of the
then-current Interest Period with respect thereto, the Borrower shall pay to
such Lender such amounts, if any, as may be required pursuant to Section 2.15.

2.17 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.13, 2.14(a) or 2.16 with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations and legal and regulatory
restrictions of such Lender) at the sole expense of the

 

35



--------------------------------------------------------------------------------

Borrower to designate another lending office for any Loans affected by such
event with the object of avoiding the consequences of such event; provided, that
such designation is made on terms that, in the sole judgment of such Lender,
cause such Lender and its lending office(s) to suffer no economic, legal or
regulatory disadvantage, and provided, further, that nothing in this
Section 2.17 shall affect or postpone any of the obligations of any Borrower or
the rights of any Lender pursuant to Section 2.13, 2.14(a) or 2.16.

2.18 Maximum Rate. Notwithstanding any provision of Section 2.13, 2.14 or 2.16,
or any other provision of this Agreement or any Loan Document, Borrower Costs
payable in or with respect to any period shall not collectively exceed a sum
equal to an 11.5% effective rate of interest per annum for such period.

SECTION 3. REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to accept
the Notes (together with the Cash Contribution and the Cash Payment) (if any) in
full satisfaction and discharge of the Senior Secured Note Facility Claims, the
Borrower hereby represents and warrants as of the Substantial Consummation Date
to each Agent and each Lender as set forth below in this Section 3. The
representations and warranties in this Section 3 are expressly qualified and
subject to matters set forth in the disclosure schedule (with specific reference
to the Sections of this Agreement to which the information stated in such
disclosure schedule relates) dated as of the hereof, prepared and delivered by
the Borrower to the Lenders and the Agents in form and substance acceptable to
the Administrative Agent and the Lenders in their sole and absolute discretion
and appended to this Agreement and incorporated by reference herein (the
“Disclosure Schedule”).

3.1 Financial Condition. (a) The unaudited pro forma consolidated balance sheet
of the Borrower (including its Subsidiaries) as at the Substantial Consummation
Date (including the notes thereto) (the “Pro Forma Balance Sheet”), copies of
which have been furnished to each Lender, has been prepared giving effect (as if
such events had occurred on such date) to (i) the consummation of the Chapter 11
Reorganization (including without limitation the issuance of the Notes and the
incurrence of the New Senior Revolver on the Closing Date) and to the use of
proceeds thereof and (ii) the payment of fees and expenses in connection with
the foregoing. The Pro Forma Balance Sheet has been prepared based on the
information available to the Borrower as of the date of delivery thereof, and
presents fairly in all material respects on a pro forma basis the estimated
financial position of the Borrower (including its Subsidiaries) as at the
Substantial Consummation Date, assuming that the events specified in the
preceding sentence had actually occurred at such date.

(b) The Borrower and its Subsidiaries do not have any material Guarantee
Obligations, contingent liabilities and liabilities for taxes, or any long-term
leases or unusual forward or long-term commitments, including, without
limitation, any interest rate or foreign currency swap or exchange transaction
or other obligation in respect of derivatives, that are not reflected in the
most recent financial statements referred to in paragraph (a) above of this
Section. During the period from the Confirmation Date to and including the date
hereof there has been no Disposition by any Loan Party of any material part of
its business or Property except as contemplated by the Chapter 11 Plan.

 

36



--------------------------------------------------------------------------------

3.2 No Change. Since the Confirmation Date there has been no development or
event that has had or could reasonably be expected to have a Material Adverse
Effect.

3.3 Corporate Existence; Compliance with Law. Each of the Borrower and its
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has the corporate power
and authority, and the legal right (including without limitation under all
Gaming Laws and Liquor Laws), to own and operate its Property, to lease the
Property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation or other
organization and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of Property or the conduct of its business
requires such qualification and (d) is in compliance with all Requirements of
Law (including without limitation under all Gaming Laws and Liquor Laws) except
to the extent that the failure to satisfy any of the foregoing requirements in
clauses (c) and (d) could not, in the aggregate, reasonably be expected to have
a Material Adverse Effect.

3.4 Corporate Power; Authorization; Enforceable Obligations. Each Loan Party has
the corporate power and authority, and the legal right, to make, deliver and
perform the Loan Documents to which it is a party and, in the case of the
Borrower, to incur and owe the Obligations hereunder. Each Loan Party has taken
all necessary corporate or other action to authorize the execution, delivery and
performance of the Loan Documents to which it is a party and, in the case of the
Borrower, to authorize the incurrence and owing of the Obligations on the terms
and conditions of this Agreement. No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority
(including without limitation any Gaming Authority or Liquor Authority) or any
other Person is required in connection with the Chapter 11 Reorganization or
execution, delivery, performance, validity or enforceability of this Agreement
or any of the other Loan Documents, except (i) consents, authorizations, filings
and notices described in Schedule 3.4, which consents, authorizations, filings
and notices have been obtained or made and are in full force and effect and
(ii) the filings referred to in Section 3.18. Each Loan Document has been duly
executed and delivered on behalf of each Loan Party that is a party thereto.
This Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party that is a
party thereto, enforceable against each such Loan Party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

3.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents will not violate any Requirement of Law (including
without limitation any Gaming Law or Liquor Law) or any Contractual Obligation
of the Borrower or any of its Subsidiaries and will not result in, or require,
the creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law (including without limitation under
any Gaming Law or Liquor Law) or any such Contractual Obligation (other than the
Liens created by the Security Documents). Except as set forth on the Disclosure
Schedule, no Requirement of Law (including without limitation under any Gaming
Law or Liquor Law) or Contractual Obligation applicable to the Borrower or any
of its Subsidiaries could reasonably be expected to have a Material Adverse
Effect.

 

37



--------------------------------------------------------------------------------

3.6 No Material Litigation. After giving effect to the Chapter 11 Plan, as of
the Substantial Consummation Date, no litigation, investigation or proceeding of
or before any arbitrator or Governmental Authority is pending or, to the
knowledge of the Borrower, threatened in writing by or against the Borrower or
any of its Subsidiaries or against any of their respective Properties or
revenues (a) with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby, or (b) that could reasonably be
expected to have a Material Adverse Effect.

3.7 No Default. After giving effect to the Chapter 11 Plan, as of the
Substantial Consummation Date, neither the Borrower nor any of its Subsidiaries
is in default under or with respect to any of its Contractual Obligations in any
respect that could reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.

3.8 Ownership of Property; Liens. After giving effect to the Chapter 11 Plan, as
of the Substantial Consummation Date, each of the Borrower and its Subsidiaries
has title in fee simple to, or a valid leasehold interest in, all its real
property, and marketable title to, or a valid leasehold interest in, all its
other Property, and none of such Property is subject to any Lien except as
permitted by Section 6.5.

3.9 Intellectual Property. After giving effect to the Chapter 11 Plan, as of the
Substantial Consummation Date, the Borrower and each of its Subsidiaries owns,
or is licensed to use, all Intellectual Property necessary for the conduct of
its business as currently conducted, except where such lack of ownership or
license would not reasonably be expected to result in a Material Adverse Effect.
No material claim has been asserted in writing against the Borrower or its
Subsidiaries and is pending by any Person challenging or questioning the use by
the Borrower or its Subsidiaries of any Intellectual Property or the validity or
effectiveness of any Intellectual Property of the Borrower or its Subsidiaries,
nor does the Borrower know of any valid basis for any such claim. Except as set
forth on the Disclosure Schedule, the use of Intellectual Property by the
Borrower and its Subsidiaries does not infringe on the rights of any Person in
any material respect, except where such infringement would not reasonably be
expected to result in a Material Adverse Effect.

3.10 Taxes. (a) Except as set forth on the Disclosure Schedule, the Borrower and
each of its Subsidiaries have filed or caused to be filed all foreign, Federal,
state, local and other material tax returns and reports that are required to be
filed by them and have paid all taxes due and payable by them (or in respect of
their assets or Property) and all other taxes, fees or other charges imposed on
them or any of their Property by any Governmental Authority (other than any the
amount or validity of which is subject of a Permitted Protest); and no tax Lien
has been filed, and no claim is being asserted, with respect to any such tax,
fee or other charge.

(b) The Borrower is treated as a partnership for U.S. federal income tax
purposes and each of its Subsidiaries (other than Oasis Rec) is treated as a
disregarded entity of Borrower for U.S. federal tax purposes and neither the
Borrower nor its Subsidiaries (other than Oasis Rec) has elected under Treasury
regulations section 301.7701-3(c) to be treated as a corporation for U.S.
federal income tax purposes.

 

38



--------------------------------------------------------------------------------

3.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder (if any), will be used for “purchasing” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
or for any purpose that violates the provisions of the Regulations of the Board.
If requested by any Lender or the Administrative Agent, the Borrower will
furnish to the Administrative Agent and each Lender a statement to the foregoing
effect in conformity with the requirements of FR Form G-3 or FR Form U-1
referred to in Regulation U.

3.12 Labor Matters, (a) After giving effect to the Chapter 11 Plan, as of the
Substantial Consummation Date, there are no strikes or other labor disputes
against the Borrower or any of its Subsidiaries pending or, to the knowledge of
the Borrower, threatened that (individually or in the aggregate) could
reasonably be expected to have a Material Adverse Effect. Hours worked by and
payment made to employees of the Borrower and its Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Requirement of
Law dealing with such matters that (individually or in the aggregate) could
reasonably be expected to have a Material Adverse Effect.

(b) All payments due from the Borrower or any of its Subsidiaries on account of
employee health and welfare insurance that (individually or in the aggregate)
could reasonably be expected to have a Material Adverse Effect if not paid have
been paid or accrued as a liability on the books of the Borrower or the relevant
Subsidiary.

3.13 ERISA. After giving effect to the Chapter 11 Plan, as of the Substantial
Consummation Date, neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code. No termination of a Single Employer Plan has occurred, and no Lien
in favor of the PBGC or a Plan has arisen, during such five-year period. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by a material amount. Neither the Borrower nor any Commonly Controlled
Entity has had a complete or partial withdrawal from any Multiemployer Plan that
has resulted or could reasonably be expected to result in a material liability
under ERISA, and neither the Borrower nor any Commonly Controlled Entity would
become subject to any material liability under ERISA if the Borrower or any such
Commonly Controlled Entity were to withdraw completely from all Multiemployer
Plans as of the valuation date most closely preceding the date on which this
representation is made or deemed made. No such Multiemployer Plan is in
Reorganization or Insolvent.

3.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board and Gaming Laws) that limits its ability to incur Indebtedness.

 

39



--------------------------------------------------------------------------------

3.15 Subsidiaries. (a) The Subsidiaries listed on Schedule 3.15 constitute all
the Subsidiaries of the Borrower at the date hereof. Schedule 3.15 sets forth as
of the Substantial Consummation Date the name and jurisdiction of incorporation
of each Subsidiary of the Borrower and, as to each Subsidiary of the Borrower,
the percentage of each class of Capital Stock owned by each Loan Party.

(b) There are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than stock options granted to employees
or directors and directors’ qualifying shares) of any nature relating to any
Capital Stock of the Borrower or any Subsidiary, except as disclosed on Schedule
3.15.

3.16 Environmental Matters. After giving effect to the Chapter 11 Plan, as of
the Substantial Consummation Date, other than exceptions to any of the following
that could not, individually or in the aggregate, reasonably be expected to
result in the payment of a Material Environmental Amount, and except as
otherwise disclosed in the ESA:

(a) The Borrower and its Subsidiaries: (i) are, and within the period of all
applicable statutes of limitation have been, in compliance with all applicable
Environmental Laws; (ii) hold all Environmental Permits (each of which is in
full force and effect) required for any of their current or intended operations
or for any property owned, leased, or otherwise operated by any of them;
(iii) are, and within the period of all applicable statutes of limitation have
been, in compliance with all of their Environmental Permits; and (iv) to the
extent within the control of the Borrower and its Subsidiaries: each of their
Environmental Permits will be timely renewed and complied with any additional
Environmental Permits that may be required of any of them will be timely
obtained and complied with, without material expense; and compliance with any
Environmental Law that is or is expected to become applicable to any of them
will be timely attained and maintained, without material expense.

(b) Materials of Environmental Concern are not present at, on, under, in, or
about any real property now or formerly owned, leased or operated by the
Borrower or any of its Subsidiaries, or at any other location (including,
without limitation, any location to which Materials of Environmental Concern
have been sent for re-use or recycling or for treatment, storage, or disposal)
which could reasonably be expected to (i) give rise to liability of the Borrower
or any of its Subsidiaries under any applicable Environmental Law or otherwise
result in costs to the Borrower or any of its Subsidiaries, or (ii) interfere
with the Borrower’s or any of its Subsidiaries’ continued operations, or
(iii) impair the fair market value of any real property owned or leased by the
Borrower or any of its Subsidiaries.

(c) There is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) under or relating to any Environmental
Law to which the Borrower or any of its Subsidiaries is, or to the knowledge of
the Borrower or any of its Subsidiaries will be, named as a party that is
pending or, to the knowledge of the Borrower or any of its Subsidiaries,
threatened.

 

40



--------------------------------------------------------------------------------

(d) Neither the Borrower nor any of its Subsidiaries has received any written
request for information, or been notified that it is a potentially responsible
party under or relating to the federal Comprehensive Environmental Response,
Compensation, and Liability Act or any similar Environmental Law, or with
respect to any Materials of Environmental Concern.

(e) Neither the Borrower nor any of its Subsidiaries has entered into or agreed
to any consent decree, order, or settlement or other agreement, or is subject to
any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum for dispute resolution, relating to
compliance with or liability under any Environmental Law.

(f) Neither the Borrower nor any of its Subsidiaries has assumed or retained, by
contract, conduct or operation of law, any liabilities of any kind, fixed or
contingent, known or unknown, under any Environmental Law or with respect to any
Materials of Environmental Concern.

3.17 Accuracy of Information, etc. After giving effect to the Chapter 11 Plan,
as of the Substantial Consummation Date, no statement or information contained
in this Agreement, any other Loan Document, the Restructuring Term Sheet, the
Chapter 11 Plan, or any other document, certificate or statement furnished to
the Administrative Agent or the Lenders or any of them, by or on behalf of any
Loan Party for use in connection with the transactions contemplated by this
Agreement or the other Loan Documents, when taken as a whole, contained as of
the date such statement, information, document or certificate was so furnished,
any untrue statement of a material fact or omitted to state a material fact
necessary to make the statements contained herein or therein not misleading. The
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Borrower to be reasonable at the time made, it being
recognized by the Lenders and the Agents that such financial information as it
relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount. There is no
fact known to any Loan Party (without any duty to investigate) that could
reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents, in the Restructuring
Term Sheet, the Chapter 11 Plan or in any other documents, certificates and
statements furnished to the Agents and the Lenders for use in connection with
the transactions contemplated hereby and by the other Loan Documents.

3.18 Security Documents. (a) The Guarantee and Collateral Agreement is effective
to create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof. In the case of the Pledged Stock
described in the Guarantee and Collateral Agreement, when any stock certificates
representing such Pledged Stock are delivered to the Administrative Agent, and
in the case of the other Collateral described in the Guarantee and Collateral
Agreement, when financing statements in appropriate form are filed in the
offices specified on Schedule 3.18(a)-1 (which financing statements have been
duly completed and delivered to the Administrative Agent) and such other filings
and other actions as are specified on Schedule 3 to

 

41



--------------------------------------------------------------------------------

the Guarantee and Collateral Agreement have been completed (all of which filings
have been duly completed), the Guarantee and Collateral Agreement shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Collateral and the proceeds thereof, as
security for the Obligations (as defined in the Guarantee and Collateral
Agreement), in each case prior and superior in right to any other Person
(except, in the case of Collateral other than Pledged Stock, Liens permitted by
Section 6.5). Schedule 3.18(a)-2 lists each UCC Financing Statement that
(i) names any Loan Party as debtor and (ii) will remain on file after the
Closing Date. Schedule 3.18(a)-3 lists each UCC Financing Statement that
(i) names any Loan Party as debtor and (ii) will be terminated on or prior to
the Closing Date; and on or prior to the Closing Date, the Borrower will have
delivered to the Administrative Agent, or caused to be filed, duly completed UCC
termination statements in respect of each UCC Financing Statement listed in
Schedule 3.18(a)-3.

(b) Each of the Mortgages is effective to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
Lien on the Mortgaged Properties described therein and proceeds thereof; and
when the Mortgages are filed in the offices specified on Schedule 3.18(b) (in
the case of the Mortgages to be executed and delivered on the Closing Date) or
in the recording office designated by the Borrower (in the case of any Mortgage
to be executed and delivered pursuant to Section 5.9(b)), each Mortgage shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in the Mortgaged Properties described therein
and the proceeds thereof, as security for the Obligations (as defined in the
relevant Mortgage), in each case prior and superior in right to any other Person
(other than Persons holding Liens or other encumbrances or rights permitted by
the relevant Mortgage). Schedule 1.1B lists, as of the Closing Date, each parcel
of owned real property and each leasehold interest in real property located in
the United States and held by the Borrower or any of its Subsidiaries.

3.19 Solvency. After giving effect to the transactions to occur on the
Substantial Consummation Date as provided for in the Chapter 11 Plan, including
the incurrence of all Indebtedness and obligations being incurred in connection
herewith and therewith (including without limitation the Loans and the New
Senior Revolver), each Loan Party will be and will continue to be Solvent as of
the Substantial Consummation Date and the Closing Date.

3.20 Junior Indebtedness. The Obligations constitute “Term Loan Secured
Obligations” of the Borrower under and as defined in the Intercreditor
Agreement. The obligations of each Subsidiary Guarantor under the Guarantee and
Collateral Agreement constitute “Term Loan Secured Obligations” of such
Subsidiary Guarantor under and as defined in the Intercreditor Agreement.

3.21 Regulation H. No Mortgage encumbers improved real property which is located
in an area that has been identified by the Secretary of Housing and Urban
Development as an area having special flood hazards and in which flood insurance
has been made available under the National Flood Insurance Act of 1968 (except
any Mortgaged Properties as to which such flood insurance as required by
Regulation H has been obtained and is in full force and effect as required by
this Agreement).

 

42



--------------------------------------------------------------------------------

3.22 Certain Documents. The Borrower has delivered to the Administrative Agent a
complete and correct copy of the Borrower Organizational Documents, the
Employment Agreements and the documents evidencing and securing the New Senior
Revolver, including any respective amendments, supplements or modifications with
respect to any of the foregoing.

3.23 Licenses. All material Licenses (including all necessary Gaming Licenses
and Liquor Licenses but excluding all Immaterial Licenses), required from any
Governmental Authority (including without limitation any Gaming Authority or
Liquor Authority) or otherwise necessary or appropriate for the ownership, use,
or continued operation of the businesses or properties now owned or operated by
the Borrower or any of its Subsidiaries, have been validly issued and are in
full force and effect and good standing; (ii) the Borrower and its Subsidiaries
are in compliance, in all material respects, with all of the provisions of such
material Licenses applicable to them; and (iii) none of such material Licenses
is the subject of any pending or, to the best of the Borrower’s knowledge,
threatened proceeding for the revocation, cancellation, suspension, or
non-renewal thereof. As of the Substantial Consummation Date (and as of each
subsequent date on which the Borrower delivers to the Administrative Agent an
updated schedule pursuant to Section 5.17 below), set forth on Schedule 3.23 is
a complete and accurate list of all such material Licenses, and such schedule
identifies the date by which an application for the renewal of such material
License must be filed and describes the status of each such pending application.

3.24 Election. The Borrower and Black have not made any election under Treasury
Regulation section 1.1274-5(b)(2).

SECTION 4. CONDITIONS PRECEDENT

4.1 Conditions to Closing. The agreement of each Lender to accept the Notes
hereunder (together with the Cash Contribution and the Cash Payment (if any)) in
full satisfaction of the Senior Secured Note Facility Claims pursuant to the
Chapter 11 Plan is subject to the satisfaction, prior to or concurrently with
such acceptance by the Lenders of the Notes on the Closing Date, of the
following conditions precedent:

(a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of the Borrower,
(ii) the Guarantee and Collateral Agreement, executed and delivered by a duly
authorized officer of the Borrower and each Subsidiary (other than any Excluded
Foreign Subsidiary or any Subsidiary of an Excluded Foreign Subsidiary) and
(iii) a Mortgage covering each of the Mortgaged Properties, executed and
delivered by a duly authorized officer of each party thereto.

(b) Confirmation of Chapter 11 Plan. (i) The Bankruptcy Court shall have
entered, and the Administrative Agent shall have received a copy of, the
Confirmation Order (A) confirming the Chapter 11 Plan in accordance with
Section 1129 of the Bankruptcy Code and (B) approving and authorizing the
transactions contemplated by this Agreement, the other Loan Documents and the
Chapter 11 Plan and otherwise not inconsistent with the provisions hereof and
thereof, which Confirmation Order shall be in full force and effect, shall not
have been stayed, reversed, vacated or otherwise modified (unless otherwise
reasonably satisfactory to the Agents);

 

43



--------------------------------------------------------------------------------

(ii) the Chapter 11 Plan shall be reasonably satisfactory to the Agents (it
being understood that the Chapter 11 Plan dated June 28, 2010 (as amended by the
Confirmation Order) is satisfactory to the Agents); and

(iii) the Chapter 11 Plan (including the Restructuring Transactions) shall have
been consummated pursuant to documentation reasonably satisfactory to the Agents
substantially contemporaneously with the Closing Date (and no provision thereof
shall have been waived, amended, supplemented or otherwise modified since the
date of entry of the Confirmation Order) including without limitation the
following transactions thereunder:

(x) the Lenders shall have received the Cash Contribution;

(y) the Lenders shall have received the Cash Payment (if any); and

(z) the Borrower shall have entered into the New Senior Revolver.

(c) Pro Forma Balance Sheet. The Administrative Agent shall have received the
Pro Forma Balance Sheet.

(d) Approvals. All governmental and third party approvals (including consents of
the Gaming Authorities and the Liquor Authorities, landlords and other consents)
necessary in connection with the continuing operations of the Borrower and its
Subsidiaries and the Chapter 11 Reorganization (including without limitation the
transactions contemplated hereby and by the Chapter 11 Plan) shall have been
obtained and be in full force and effect, and all applicable waiting periods
shall have expired without any action being taken or threatened by any competent
authority that would restrain, prevent or otherwise impose adverse conditions on
the Chapter 11 Reorganization or the transactions contemplated hereby.

(e) Related Agreements. The Administrative Agent shall have received true and
correct copies, certified as to authenticity by the Borrower, of (i) the New
Senior Revolver (the form and substance of which shall be acceptable to the
Administrative Agent in its sole and absolute discretion), (ii) the Borrower
Organizational Documents (with the form and substance of the Borrower
Organizational Documents having been approved by a majority of the Consenting
Senior Secured Noteholders in their reasonable discretion (the Lenders hereby
acknowledging that the Lenders have approved the form and substance of the
Borrower Organizational Documents attached hereto as Exhibit L)), (iii) the
Employment Agreements (the form and substance of which shall be acceptable to a
majority of the Consenting Senior Secured Noteholders in their sole and absolute
discretion), and (iv) such other documents or instruments (in form and substance
reasonably satisfactory to the Administrative Agent) as may be reasonably
requested by the Administrative Agent, including, without limitation, a copy of
any other debt instrument, security agreement or other material contract to
which the Loan Parties may be a party.

 

44



--------------------------------------------------------------------------------

(f) Fees. The Lenders and the Agents shall have received all fees required to be
paid, and all expenses for which invoices have been presented (including
reasonable fees, disbursements and other charges of counsel to the Agents), on
or before the Closing Date.

(g) Business Plan. The Administrative Agent shall have received the Business
Plan.

(h) Budget. The Administrative Agent shall have received a budget for the
Borrower and its Subsidiaries for the fiscal year in which the Closing Date
occurs in form and substance acceptable to the Administrative Agent.

(i) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions in which Uniform Commercial Code
financing statement or other filings or recordations (including without
limitation with respect to Intellectual Property, the United States Copyright
Office and the Untied States Patent and Trademark Office) should be made to
evidence or perfect security interests in all assets of the Loan Parties, and
such search shall reveal no liens on any of the assets of the Loan Party, except
for Liens permitted by Section 6.5 and Liens to be discharged on or prior to the
Closing Date upon consummation of the Chapter 11 Plan or pursuant to other
documentation satisfactory to the Collateral Agent.

(j) Environmental Matters. The Administrative Agent shall have received an
American Society for Testing & Materials (“ASTM”) compliant Environmental Site
Assessment (“ESA”) dated no earlier than the date that is twelve months prior to
the Closing Date for each parcel of real property owned or leased by the
Borrower and its Subsidiaries, prepared by an environmental consultant
acceptable to the Administrative Agent, in form, scope, and substance
satisfactory to the Administrative Agent, together with a letter from the
environmental consultant permitting the Agents and the Lenders to rely on the
environmental assessment as if addressed to and prepared for each of them.

(k) Closing Certificate. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit C, with appropriate insertions and attachments.

(1) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions:

(i) the legal opinion of Willkie Farr & Gallagher LLP, counsel to the Borrower
and its Subsidiaries; and

(ii) the legal opinion of Leavitt, Sully & Rivers, Nevada counsel to the
Borrower and its Subsidiaries and of such other special and local counsel to the
Borrower and its Subsidiaries as may be reasonably required by the
Administrative Agent.

 

45



--------------------------------------------------------------------------------

Each such legal opinion shall cover such matters incident to the transactions
contemplated by this Agreement as the Administrative Agent may reasonably
require and as are reasonable and customary for transactions of this nature,
shall be addressed to the Administrative Agent and the Lenders and shall be
acceptable in form and substance to the Administrative Agent in its reasonable
discretion (taking into account what is reasonable and customary for
transactions of this nature).

(m) Pledged Stock; Stock Powers; Acknowledgment and Consent. Subject to the
receipt of any necessary Gaming Licenses, the Administrative Agent shall have
received (i) the certificates representing the shares of Capital Stock pledged
pursuant to the Guarantee and Collateral Agreement, together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof, (ii) an Acknowledgment and Consent,
substantially in the form of Annex II to the Guarantee and Collateral Agreement,
duly executed by any issuer of Capital Stock pledged pursuant to the Guarantee
and Collateral Agreement that is not itself a party to the Guarantee and
Collateral Agreement, and (iii) each promissory note, if any, pledged pursuant
to the Guarantee and Collateral Agreement endorsed (without recourse) in blank
(or accompanied by an executed transfer form in blank satisfactory to the
Administrative Agent) by the pledgor thereof.

(n) Filings, Registrations and Recordings. Each document (including, without
limitation, any Uniform Commercial Code financing statement) required by the
Security Documents or under law or reasonably requested by the Administrative
Agent to be filed, registered or recorded in order to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a perfected Lien
on the Collateral described therein, junior and subordinate to the Liens, if
any, in favor of the holder of the New Senior Revolver but prior and superior in
right to any other Person (other than with respect to Liens expressly permitted
by Section 6.5), shall have been filed, registered or recorded or shall have
been delivered to the Administrative Agent in proper form for filing,
registration or recordation.

(o) Title Insurance; Flood Insurance. (i) If requested by the Administrative
Agent, the Administrative Agent shall have received, and the title insurance
company issuing the Title Insurance Policies (the “Title Insurance Company”)
shall have received, maps or plats of an as-built survey of the sites of the
Mortgaged Properties certified to the Administrative Agent and the Title
Insurance Company in a manner satisfactory to them, dated a date satisfactory to
the Administrative Agent and the Title Insurance Company by an independent
professional licensed land surveyor satisfactory to the Administrative Agent and
the Title Insurance Company, which maps or plats and the surveys on which they
are based shall be made in accordance with the Minimum Standard Detail
Requirements for Land Title Surveys jointly established and adopted by the
American Land Title Association and the American Congress on Surveying and
Mapping in 2005, and, without limiting the generality of the foregoing, there
shall be surveyed and shown on such maps, plats or surveys the following:
(A) the locations on such sites of all the buildings, structures and other
improvements and the established building setback lines; (B) the lines of
streets abutting the sites and width thereof; (C) all access and other easements
appurtenant to the sites; (D) all roadways, paths, driveways, easements,

 

46



--------------------------------------------------------------------------------

encroachments and overhanging projections and similar encumbrances affecting the
site, whether recorded, apparent from a physical inspection of the sites or
otherwise known to the surveyor; (E) any encroachments on any adjoining property
by the building structures and improvements on the sites; (F) if the site is
described as being on a filed map, a legend relating the survey to said map; and
(G) the flood zone designations, if any, in which the Mortgaged Properties are
located.

(ii) The Administrative Agent shall have received in respect of each Mortgaged
Property a mortgagee’s title insurance policy (or policies) or marked-up
unconditional binder for such insurance (each, a “Title Insurance Policy”). Each
Title Insurance Policy shall (A) be in an amount satisfactory to the
Administrative Agent; (B) be issued at ordinary rates; (C) insure that the
Mortgages insured thereby create a valid second (or, in the event that no
portion of the New Senior Revolver is then outstanding, first) priority Lien on
the applicable Mortgaged Properties free and clear of all defects and
encumbrances, except as disclosed therein; (D) name the Administrative Agent for
the benefit of the Secured Parties as the insured thereunder; (E) be in the form
of ALTA Loan Policy - 1970 (Amended 10/17/70 and 10/17/84) (or equivalent
policies); (F) contain such endorsements and affirmative coverage as the
Administrative Agent may reasonably request and (G) be issued by title companies
satisfactory to the Administrative Agent (including any such title companies
acting as co-insurers or reinsurers, at the option of the Administrative Agent).
The Administrative Agent shall have received evidence satisfactory to it that
all premiums in respect of the Title Insurance Policies, all charges for
mortgage recording tax, and all related expenses, if any, have been paid in
full.

(iii) If requested by the Administrative Agent, the Administrative Agent shall
have received (A) a policy of flood insurance that (1) covers any parcel of
improved real property that is encumbered by any Mortgage, (2) is written in an
amount not less than the outstanding principal amount of the indebtedness
secured by such Mortgage that is reasonably allocable to such real property or
the maximum limit of coverage made available with respect to the particular type
of property under the National Flood Insurance Act of 1968, whichever is less,
and (3) has a term ending not later than the maturity of the indebtedness
secured by such Mortgage or that may be extended to such maturity date and (B)
confirmation that the Borrower has received the notice required pursuant to
Section 208(e)(3) of Regulation H of the Board.

(iv) The Administrative Agent shall have received a copy of all recorded
documents referred to, or listed as exceptions to title in, the Title Insurance
Policies and a copy of all other material documents affecting the Mortgaged
Properties.

(p) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.3 of the Guarantee and
Collateral Agreement.

 

47



--------------------------------------------------------------------------------

(q) PATRIOT Act. The Lenders shall have received, sufficiently in advance of the
Closing Date, all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the USA PATRIOT
Act.

(r) Gaming Approvals. The Administrative Agent shall have received evidence
satisfactory to it that the Borrower and each of its applicable Subsidiaries
shall have made all necessary applications to and procured all necessary
consents and approvals of the Gaming Authorities to the terms set forth in this
Agreement and each of the Loan Documents, to the extent the same may be required
by such Gaming Authorities.

(s) Borrower’s Managers. On or prior to the Closing Date, the Borrower’s
managers shall have been selected and appointed pursuant to the Chapter 11 Plan.

(t) Closing Date Deadline. The later of (i) the Substantial Consummation Date or
(ii) the date on which all of the foregoing conditions precedent set forth in
this Section 4.1 have been satisfied or waived shall occur not later than the
one-year anniversary of the Effective Date.

SECTION 5. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as any Loan or other amount is owing to
any Lender or any Agent hereunder, the Borrower shall, and shall cause each of
its Subsidiaries to:

5.1 Financial Statements. Furnish to the Administrative Agent:

(a) as soon as available, but in any event within 120 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower (including its Subsidiaries) as at the end of such year and the
related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures as of the end
of and for the previous year, reported on without a “going concern” or like
qualification or exception (except for any such qualification or exception that
is (i) contained in the report furnished within the last year prior to the year
in which the Loans are scheduled to mature or the New Senior Revolver is
scheduled to expire and (ii) based solely on the need for the Borrower to
extend, renew or replace the Loans or the New Senior Revolver, as the case may
be), or qualification arising out of the scope of the audit, by independent
certified public accountants of nationally-recognized standing;

(b) as soon as available, but in any event not later than 45 days after the end
of each quarterly period of each fiscal year of the Borrower, the unaudited
consolidated balance sheet of the Borrower (including its Subsidiaries) as at
the end of such quarter and the related unaudited consolidated statements of
income and of cash flows for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form
the figures as of the end of and for the corresponding period in the previous
year, certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments); and

 

48



--------------------------------------------------------------------------------

(c) as soon as available, but in any event not later than 45 days after the end
of each month occurring during each fiscal year of the Borrower (other than the
third, sixth, ninth and twelfth such month), the unaudited consolidated balance
sheets of the Borrower (including its Subsidiaries) as at the end of such month
and the related unaudited consolidated statements of income and of cash flows
for such month and the portion of the fiscal year through the end of such month,
in the same form as those provided to, and used by, the Borrower’s management
for business and related purposes;

all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein, and it being acknowledged and agreed that the interim
unaudited financial statements are provided without any footnotes thereto).

5.2 Certificates; Other Information. Furnish to the Administrative Agent or, in
the case of clause (g), to the relevant Lender:

(a) concurrently with the delivery of the financial statements referred to in
Section 5.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default
with respect to the covenants in Sections 6.1 and 6.3, except as specified in
such certificate (it being understood that such certificate shall be limited to
the items that independent certified public accountants are permitted to cover
in such certificates pursuant to their professional standards and customs of the
profession);

(b) concurrently with the delivery of any financial statements pursuant to
Section 5.1, (i) a certificate of a Responsible Officer stating that, to the
best of such Responsible Officer’s knowledge, each Loan Party during such period
has observed or performed all of its covenants and other agreements in all
material respects, and satisfied in all material respects every condition,
contained in this Agreement and the other Loan Documents to which it is a party
to be observed, performed or satisfied by it, and that such Responsible Officer
has obtained no knowledge in the normal course of business of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by the Borrower and its Subsidiaries with the provisions of Sections 6.1, 6.2
and 6.3 of this Agreement referred to therein as of the last day of the fiscal
quarter or fiscal year of the Borrower, as the case may be, (y) to the extent
not previously disclosed to the Administrative Agent, a listing of any material
Intellectual Property in which any Loan Party shall have acquired an ownership
interest (including without limitation by creation or development) since the
date of the most recent list delivered pursuant to this clause (y) (or, in the
case of the first such list so delivered, since the Closing Date) and (z) any
UCC financing statements or other filings specified in such Compliance
Certificate as being required to be delivered therewith;

 

49



--------------------------------------------------------------------------------

(c) as soon as available, and in any event no later than 45 days after the end
of each fiscal year of the Borrower, a detailed consolidated operating budget
and a Capital Expenditures budget for the following fiscal year (including a
description of the underlying assumptions applicable thereto) prepared in the
form of the applicable budget attached hereto as Exhibits K-1 or K-2, and, as
soon as available, significant revisions, if any, of such budget and projections
with respect to such fiscal year (collectively, the “Projections”), which
Projections shall in each case be accompanied by a certificate of a Responsible
Officer stating that such Projections are based on reasonable estimates,
information and assumptions and that such Responsible Officer has no reason to
believe that such Projections are incorrect or misleading in any material
respect;

(d) within 45 days after the end of each fiscal quarter of the Borrower, a
summary narrative discussion and analysis of the financial condition and results
of operations of the Borrower and its Subsidiaries for such fiscal quarter and
for the period from the beginning of the then-current fiscal year to the end of
such fiscal quarter, as compared to the portion of the Projections covering such
periods and to the comparable periods of the previous year;

(e) no later than five Business Days prior to the effectiveness thereof, copies
of substantially final drafts of any proposed amendment, supplement, waiver or
other modification with respect to the New Senior Revolver;

(f) within five days after the same are sent, copies of all financial statements
and reports (if any) that the Borrower sends to the holders of any class of its
debt securities or public equity securities and, within five days after the same
are filed, copies of all financial statements and reports (if any) that the
Borrower makes to, or files with, the SEC; and

(g) promptly (taking into account the nature of the requested information), such
additional financial and other information as any Lender may from time to time
reasonably request through the Administrative Agent.

5.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the Borrower or its Subsidiaries, as the case may be.

5.4 Conduct of Business and Maintenance of Existence; Compliance. (a)(i)
Preserve, renew and keep in full force and effect its organizational existence
and (ii) take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business
(including without limitation all Gaming Licenses and Liquor Licenses, but
excluding Immaterial Licenses), except, in each case, as otherwise permitted by
Section 6.6 and except, in the case of clause (ii) above, to the extent that
failure to do so could

 

50



--------------------------------------------------------------------------------

not reasonably be expected to have a Material Adverse Effect; and (b) comply
with all applicable Organizational Documents, Contractual Obligations and
Requirements of Law (including without limitation all Gaming Laws and Liquor
Laws), except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

5.5 Maintenance of Property; Insurance. (a) Keep all Property and systems useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted and (b) maintain with financially sound and reputable
insurance companies insurance on all its Property in at least such amounts and
against at least such risks (but including in any event public liability,
product liability and business interruption) as are usually insured against in
the same general area by companies engaged in the same or a similar business.

5.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with all Organizational Documents and Requirements of Law (including
without limitation all Gaming Laws and Liquor Laws) (and in any event not in a
manner that could reasonably be expected to result in a material sanction or
fine) shall be made of all dealings and transactions in relation to its business
and activities and (b) subject to compliance with applicable Gaming Laws, permit
representatives of the Administrative Agent (or, during the continuance of an
Event of Default, any Lender at such Lender’s sole cost and expense) to visit
and inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time and as often as may reasonably be
desired and to discuss the business, operations, properties and financial and
other condition of the Borrower and its Subsidiaries with officers and employees
of the Borrower and its Subsidiaries and with its independent certified public
accountants.

5.7 Notices. Promptly give notice to the Administrative Agent of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) claim of default or claim of event of default under any Contractual
Obligation of the Borrower or any of its Subsidiaries (at such time as the
Borrower becomes aware, or should have become aware, thereof) or
(ii) litigation, investigation or proceeding which may exist at any time between
the Borrower or any of its Subsidiaries and any Governmental Authority
(including without limitation any Gaming Authority or Liquor Authority), that in
either case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

(c) any notice of the initiation of litigation or other proceeding affecting the
Borrower or any of its Subsidiaries (i) in which the amount involved is $500,000
or more and not covered by insurance, (ii) in which injunctive or similar relief
is sought or (iii) which relates to any Loan Document;

(d) the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from,

 

51



--------------------------------------------------------------------------------

or the termination, Reorganization or Insolvency of, any Multiemployer Plan or
(ii) the institution of proceedings or the taking of any other action by the
PBGC or the Borrower or any Commonly Controlled Entity or any Multiemployer Plan
with respect to the withdrawal from, or the termination, Reorganization or
Insolvency of, any Plan;

(e) as soon as possible and in any event within 30 days of obtaining knowledge
thereof: (i) any development, event, or condition that, individually or in the
aggregate with other developments, events or conditions, could reasonably be
expected to result in the payment by the Borrower and its Subsidiaries, in the
aggregate, of a Material Environmental Amount; and (ii) any notice that any
governmental authority may deny any application for an Environmental Permit
sought by, or revoke or refuse to renew any Environmental Permit held by, the
Borrower;

(f) any development or event (other than matters of general public knowledge
affecting the overall economic environment in which the Borrower or any of its
Subsidiaries engages in its respective businesses and activities) that has had
or could reasonably be expected to have a Material Adverse Effect;

(g) the Borrower’s intention to issue Capital Stock for the purpose of applying
the Net Cash Proceeds thereof to cure the inaccuracy of any Curable
Representation/Warranty, such notice to be given in no event less than five
Business Days prior to such issuance; and

(h) receipt by the Borrower or any Subsidiary thereof of any material
correspondence regarding Licenses required to reinvest in or rebuild assets that
were the subject of a Recovery Event which the Borrower has elected to reinvest
in or rebuild pursuant to Section 2.6(c).

Each notice pursuant to this Section 5.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or the relevant Subsidiary proposes
to take with respect thereto.

5.8 Environmental Laws. (a) Comply in all material respects with, and ensure
compliance in all material respects by all tenants and subtenants, if any, with,
all applicable Environmental Laws, and obtain and comply in all material
respects with and maintain, and ensure that all tenants and subtenants obtain
and comply in all material respects with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws.

(c) If any ESA or update delivered pursuant to Section 4.1 (j) identifies a
Recognized Environmental Condition (“REC”). as defined under ASTM guidelines,
the Borrower shall, within six months of the delivery of such ESA or update to
the Administrative Agent, conduct such follow up testing, provide such reports,
and take such other actions as required or approved by the applicable
Governmental Authority to the Administrative Agent to mitigate such REC.

 

52



--------------------------------------------------------------------------------

5.9 Additional Collateral, etc. (a) With respect to any Property acquired after
the Closing Date by the Borrower or any of its Subsidiaries (other than (x) any
real property or any Property described in paragraph (c) of this Section 5.9,
(y) any Property subject to a Lien expressly permitted by Section 6.5(g) and
(z) Property acquired by an Excluded Foreign Subsidiary) as to which the
Administrative Agent, for the benefit of the Secured Parties, does not have a
perfected Lien, promptly (i) execute and deliver to the Administrative Agent
such amendments to the Guarantee and Collateral Agreement or such other
documents as the Administrative Agent deems necessary or advisable to grant to
the Administrative Agent, for the benefit of the Secured Parties, a security
interest in such Property and (ii) take all actions necessary or advisable to
grant to the Administrative Agent, for the benefit of the Secured Parties, a
perfected security interest of second (or, in the event that the New Senior
Revolver is not in existence, first) priority in such Property, including
without limitation, the filing of Uniform Commercial Code financing statements
in such jurisdictions as may be required by the Guarantee and Collateral
Agreement or by any Requirement of Law or as may be requested by the
Administrative Agent.

(b) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $1,000,000 acquired after the
Closing Date by the Borrower or any of its Subsidiaries (other than any such
real property owned by an Excluded Foreign Subsidiary or subject to a Lien
expressly permitted by Section 6.5(g)), promptly (i) execute and deliver a
Mortgage of second (or, in the event that the New Senior Revolver is not in
existence, first) priority in favor of the Administrative Agent, for the benefit
of the Secured Parties, covering such real property, (ii) if requested by the
Administrative Agent, provide the Lenders with (x) title and extended coverage
insurance covering such real property in an amount at least equal to the
purchase price of such real property (or such other amount as shall be
reasonably specified by the Administrative Agent) as well as a current ALTA
survey thereof, together with a surveyor’s certificate and (y) any consents or
estoppels reasonably deemed necessary or advisable by the Administrative Agent
and obtainable with commercially reasonable efforts by the Borrower in
connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent and (iii) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance reasonably satisfactory to the Administrative Agent and customary for
transactions of such nature and shall be issued by counsel reasonably
satisfactory to the Borrower and the Administrative Agent.

(c) With respect to any new Subsidiary (other than an Excluded Foreign
Subsidiary) created or acquired after the Closing Date (which, for the purposes
of this paragraph, shall include any existing Subsidiary that ceases to be an
Excluded Foreign Subsidiary), by the Borrower or any of its Subsidiaries,
promptly (i) execute and deliver to the Administrative Agent such amendments to
the Guarantee and Collateral Agreement as the Administrative Agent deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a perfected second (or, in the event that the New Senior
Revolver is not in existence, first) priority security interest in the Capital
Stock of such new

 

53



--------------------------------------------------------------------------------

Subsidiary that is owned by the Borrower or any of its Subsidiaries,
(ii) deliver to the Administrative Agent the certificates representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the Borrower or such Subsidiary, as
the case may be, (iii) cause such new Subsidiary (A) to become a party to the
Guarantee and Collateral Agreement and (B) to take such actions necessary or
advisable to grant to the Administrative Agent for the benefit of the Secured
Parties a perfected security interest of second (or, in the event that the New
Senior Revolver is not in existence, first) priority in the Collateral described
in the Guarantee and Collateral Agreement with respect to such new Subsidiary,
including, without limitation, the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be requested by the Administrative
Agent, and (iv) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance reasonably satisfactory to the
Administrative Agent and customary for transactions of such nature and shall be
issued by counsel reasonably satisfactory to the Borrower and the Administrative
Agent.

(d) With respect to any new Excluded Foreign Subsidiary created or acquired
after the Closing Date by the Borrower or any of its Subsidiaries (other than
any Excluded Foreign Subsidiaries), promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
or such other documents as the Administrative Agent deems necessary or advisable
in order to grant to the Administrative Agent, for the benefit of the Secured
Parties, a perfected security interest of second (or, in the event that the New
Senior Revolver is not in existence, first) priority in the Capital Stock of
such new Subsidiary that is owned by the Borrower or any of its Subsidiaries
(other than any Excluded Foreign Subsidiaries), (provided that in no event shall
more than 65% of the total outstanding Capital Stock of any such new Excluded
Foreign Subsidiary be required to be so pledged), (ii) deliver to the
Administrative Agent the certificates representing such Capital Stock, together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of the Borrower or such Subsidiary, as the case may be, and take such
other action as may be necessary or, in the opinion of the Administrative Agent,
desirable to perfect the Lien of the Administrative Agent thereon, and (iii) if
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance reasonably satisfactory to the Administrative Agent and
customary for transactions of such nature and shall be issued by counsel
reasonably satisfactory to the Borrower and the Administrative Agent.

5.10 Further Assurances. From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take such actions, as the Administrative Agent may reasonably request for
the purposes of implementing or effectuating the provisions of this Agreement
and the other Loan Documents, or of fully perfecting or renewing the rights of
the Administrative Agent and the Lenders with respect to the Collateral (or with
respect to any additions thereto or replacements or proceeds thereof or with
respect to any other property or assets hereafter acquired by the Borrower or
any Subsidiary which may be deemed to be part of the Collateral) pursuant hereto
or thereto. Upon the exercise by the Administrative Agent or any Lender of any
power, right, privilege or remedy pursuant to this Agreement or the other Loan
Documents which requires any consent, approval, recording, qualification or
authorization of any Governmental Authority, the Borrower will execute and

 

54



--------------------------------------------------------------------------------

deliver, or will cause the execution and delivery of, all applications,
certifications, instruments and other documents and papers that may be required
from the Borrower or any of its Subsidiaries for such governmental consent,
approval, recording, qualification or authorization.

5.11 Accounting System. Maintain one or more systems of accounting that enable
the Borrower to facilitate the production of financial statements required
pursuant to Section 5.1(a) and 5.1(b) in accordance with GAAP and maintain
records pertaining to the Collateral that contain information as from time to
time reasonably may be requested by the Administrative Agent. The Borrower also
shall keep a reporting system that shows all additions, sales, claims, returns,
and allowances with respect to it and its Subsidiaries’ sales.

5.12 Location of Inventory and Equipment. Keep the Borrower’s and its
Subsidiaries’ Inventory and Equipment (as such terms are respectively defined in
the Mortgage) (other than vehicles and Equipment out for repair) only at the
locations identified on Schedule 5.12-1 and their chief executive offices only
at the locations identified on Schedule 5.12-2; provided, however, that the
Borrower may amend Schedule 5.12-1 or Schedule 5.12-2 so long as such amendment
occurs by written notice to the Administrative Agent not less than 30 days prior
to the date on which such Inventory or Equipment is moved to such new location
or such chief executive office is relocated, so long as such new location is
within the continental United States, and so long as, at the time of such
written notification, the Borrower provides the Administrative Agent a
Collateral Access Agreement with respect thereto.

5.13 Leases. Comply at all times with the provisions of all material leases to
which the Borrower or any of its Subsidiaries is a party or by which the
Borrower’s or any of its Subsidiaries’ properties and assets are bound,
including payment obligations, so as to prevent any material loss or forfeiture
thereof or thereunder (unless, with respect to payment obligations, the same are
the subject of a Permitted Protest).

5.14 Disclosure Updates. Promptly and in no event later than five Business Days
after obtaining knowledge thereof, notify the Administrative Agent if any
written information, exhibit, or report furnished to the Administrative Agent or
the Lenders contained, at the time it was furnished, any untrue statement of a
material fact as of that time or omitted to state any material fact necessary to
make the statements contained therein not misleading in light of the
circumstances existing at the time such statements were made. The foregoing to
the contrary notwithstanding, any notification pursuant to the foregoing
provision will not in and of itself cure or remedy the effect of the prior
untrue statement of such material fact or omission of any such material fact nor
shall any such notification have the effect of amending or modifying this
Agreement or any of the Schedules hereto.

5.15 Governmental Authorization. Deliver to the Administrative Agent as soon as
practicable, and in any event within five Business Days after the receipt by the
Borrower or its Subsidiaries, from any Gaming Authority or other Governmental
Authority having jurisdiction over the operations of the Borrower or its
Subsidiaries (i) copies of any order or notice of such Gaming Authority or such
other Governmental Authority which designates any Gaming License or other
material franchise, permit, or other governmental operating authorization of the
Borrower or its Subsidiaries, or any application therefor, for a hearing or
which refuses renewal or extension of, or revokes or suspends the authority of
the Borrower or its Subsidiaries, to

 

55



--------------------------------------------------------------------------------

construct, own, manage, or operate its businesses (or portion thereof), and
(ii) a copy of any citation, notice of violation, or order to show cause issued
by any Gaming Authority, any Liquor Authority or other Governmental Authority or
any complaint filed by any Gaming Authority or other Governmental Authority
which is applicable to the Borrower, or to its Subsidiaries.

5.16 License Renewals. Deliver to the Administrative Agent, at the time of each
delivery of year-end financial statements pursuant to Section 5.1(a), an updated
Schedule 3.23 reflecting thereon, as of the date of such delivery, the
information described in Section 3.23.

5.17 Licenses. (a) Ensure that all material Licenses (including all necessary
Gaming Licenses and Liquor Licenses, but excluding all Immaterial Licenses),
required from any Governmental Authority for the ownership, use, or operation of
the businesses or properties now owned or operated by the Borrower and its
Subsidiaries have been validly issued and are and remain in full force and
effect and good standing, and (b) comply, in all material respects, with all of
the applicable provisions of such material Licenses.

5.18 Gaming Law and Liquor Law Disclosures. The Borrower shall comply in all
material respects with all applicable Requirements of Law (including without
limitation Gaming Laws and Liquor Laws) requiring reports and disclosures to any
Gaming Authority or Liquor Authority, including, but not limited to, reporting
the transactions contemplated by this Agreement and the other Loan Documents,
within the applicable time period required by Regulation 8.130(2) of the
Regulations of Nevada Gaming Commission and State Gaming Control Board and each
other applicable Gaming Law and Liquor Law.

5.19 Taxes. (a) The Borrower and each of its Subsidiaries will timely file or
cause to be filed all material tax returns and reports required to be filed and
will pay or cause to be paid all material taxes required to have be paid by them
(or in respect of their assets or Property) and all other taxes, fees, or other
charges imposed on them or any of their Property by any Governmental Authority,
except any taxes that are being contested in Permitted Protests.

(b) The Borrower will continue to be treated as a partnership for U.S. federal
income tax purposes and each of its Subsidiaries (excluding Oasis Rec) will
continue to be treated as a disregarded entity of the Borrower for U.S. federal
income taxes and neither the Borrower nor its Subsidiaries (excluding Oasis Rec)
will elect under Treasury regulations section 301.7701-3(c) to be treated as a
corporation for U.S. federal income tax purposes.

 

56



--------------------------------------------------------------------------------

SECTION 6. NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as any Loan or other amount is owing to
any Lender or any Agent hereunder, the Borrower shall not, and shall not permit
any of its Subsidiaries to, directly or indirectly:

6.1 Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the last day of any period of four consecutive fiscal quarters of the Borrower
(or, if less, the number of full fiscal quarters subsequent to the Closing Date)
ending with any fiscal quarter set forth below to exceed the ratio set forth
below opposite such fiscal quarter:

 

Fiscal Quarter

   Consolidated
Leverage
Ratio  

December 31, 2011

     7.5x   

March 31, 2012

     7.5x   

June 30, 2012

     7.5x   

September 30, 2012

     7.25x   

December 31, 2012

     7.25x   

March 31, 2013

     7.25x   

June 30, 2013

     7.25x   

September 30, 2013

     6.75x   

December 31, 2013

     6.75x   

March 31, 2014

     6.75x   

June 30, 2014

     6.75x   

September 30, 2014

     6.25x   

December 31, 2014

     6.25x   

March 31, 2015

     6.25x   

June 30, 2015

     6.25x   

September 30, 2015

     5.5x   

December 31, 2015

     5.5x   

; provided, that, for the avoidance of doubt, this Section 6.1 shall not apply
in respect of the first three fiscal quarters of the Borrower ending after the
Closing Date; and further provided, that the Borrower shall not be in violation
of this Section 6.1 if, prior to the date on which the Borrower is required
pursuant to Section 5.1(b) to deliver financial statements for a fiscal quarter
in respect of which the Consolidated Leverage Ratio is exceeded, one or more
Members (as defined in the Shareholder Agreement) of the Borrower make
additional capital contributions to the Borrower in amounts collectively equal
to the difference between the actual amount of Consolidated EBITDA for such
fiscal quarter and the minimum amount of Consolidated EBITDA that would have
been necessary for this Section 6.1 to have been satisfied, but in no event
shall the capital contributions to the Borrower to cure a violation of this
Section 6.1 or Section 6.3 be less than $1,000,000 and in no event shall the
Borrower receive more than two capital contributions pursuant to this
Section 6.1 or Section 6.3 in any one 12-month period. If the amount of such
capital contributions to the Borrower exceeds the amount needed to cure the
violation, the lesser of (i) the entirety of such excess amount and
(ii) $500,000 shall be applied to prepayment of the Loans in accordance with
Section 2.6(f). The amount of any capital contributions to the Borrower for the
purpose of curing a violation of this Section 6.1 shall also be added to the
amount of Consolidated EBITDA as of the last day of the fiscal quarter in
respect of which such capital contributions were made for the purpose of
thereafter calculating the Consolidated Leverage Ratio and Consolidated Fixed
Charge Coverage Ratio pursuant to this Section 6.1 and

 

57



--------------------------------------------------------------------------------

Section 6.3, respectively. Any capital contribution to the Borrower for the
purpose of curing a violation of Section 6.3 shall also constitute a capital
contribution to the Borrower for the purpose of curing a violation of this
Section 6.1.

6.2 Capital Expenditures. Make Capital Expenditures in any fiscal year in excess
of an amount equal to 110% of the amount set forth for Capital Expenditures in
the budget for such fiscal year delivered pursuant to Section 5.2(c), provided,
however, that if during any fiscal year the amount of Capital Expenditures
permitted to be made is not so made (the “Unused Amount”), such Unused Amount
may be used in the next fiscal year in an amount equal to the Unused Amount
(such amount, the “Carry-Over Amount”); provided, further, that (a) in such next
fiscal year, Capital Expenditures shall be deemed to have been made first from
the amount permitted to be made for such next fiscal year and, second, from the
Carry-Over Amount, and (b) the Carry-Over Amount may not be carried forward to
any fiscal year other than the next fiscal year.

6.3 Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio for any period of four consecutive fiscal quarters of the
Borrower (or, if less, the number of full fiscal quarters subsequent to the
Closing Date) ending with any fiscal quarter set forth below to be less than the
ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter

   Consolidated
Fixed Charge
Ratio

December 31, 2011

   1.1 to 1

March 31, 2012

   1.1 to 1

June 30, 2012

   1.1 to 1

September 30, 2012

   1.1 to 1

December 31, 2012

   1.1 to 1

March 31, 2013

   1.1 to 1

June 30, 2013

   1.1 to 1

September 30, 2013

   1.1 to 1

December 31, 2013

   1.1 to 1

March 31, 2014

   1.1 to 1

June 30, 2014

   1.1 to 1

September 30, 2014

   1.1 to 1

December 31,2014

   1.1 to 1

March 31, 2015

   1.1 to 1

June 30, 2015

   1.1 to 1

September 30, 2015

   1.1 to 1

December 31, 2015

   1.1 to 1

; provided, that, for the avoidance of doubt, this Section 6.3 shall not apply
in respect of the first three fiscal quarters of the Borrower ending after the
Closing Date; and further provided, that the Borrower shall not be in violation
of this Section 6.3 if, prior to the date on which the Borrower is required
pursuant to Section 5.1(b) to deliver financial statements for a fiscal quarter
in respect

 

58



--------------------------------------------------------------------------------

of which the Consolidated Fixed Charge Coverage Ratio is exceeded, one or more
Members of the Borrower make additional capital contributions to the Borrower in
amounts collectively equal to the difference between the actual amount of
Consolidated EBITDA for such fiscal quarter and the minimum amount of
Consolidated EBITDA that would have been necessary for this Section 6.3 to have
been satisfied, but in no event shall the capital contributions to the Borrower
to cure a violation of this Section 6.3 or Section 6.1 be less than $1,000,000
and in no event shall the Borrower receive more than two capital contributions
pursuant to this Section 6.3 or Section 6.1 in any one 12-month period. If the
amount of such capital contributions to the Borrower exceeds the amount needed
to cure the violation, the lesser of (i) the entirety of such excess amount and
(ii) $500,000 shall be applied to prepayment of the Loans in accordance with
Section 2.6(f). The amount of any capital contributions to the Borrower for the
purpose of curing a violation of this Section 6.3 shall also be added to the
amount of Consolidated EBITDA as of the last day of the fiscal quarter in
respect of which such capital contributions were made for the purpose of
thereafter calculating the Consolidated Fixed Charge Coverage Ratio and the
Consolidated Leverage Ratio pursuant to this Section 6.3 and Section 6.1,
respectively. Any capital contribution to the Borrower for the purpose of curing
a violation of Section 6.1 shall also constitute a capital contribution to the
Borrower for the purpose of curing a violation of this Section 6.3.

6.4 Limitation on Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) Indebtedness of the Borrower to any Subsidiary and of any Wholly Owned
Subsidiary Guarantor to the Borrower or any other Subsidiary;

(c) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 6.5(g) in an aggregate principal amount
not to exceed $2,500,000 at any one time outstanding;

(d) Indebtedness outstanding on the date hereof and listed on Schedule 6.4(d)
and any refinancings, refundings, renewals or extensions thereof (without any
increase in the principal amount thereof or any shortening of the maturity of
any principal amount thereof);

(e) Guarantee Obligations made in the ordinary course of business by the
Borrower or any of its Subsidiaries of obligations of the Borrower or any
Subsidiary Guarantor;

(f) (i) Indebtedness of the Borrower in respect of the New Senior Revolver in an
aggregate principal amount not to exceed $10,000,000 and (ii) Guarantee
Obligations of any Subsidiary Guarantor in respect of such Indebtedness; and

(g) insurance premium financing in the ordinary course of business.

6.5 Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon
any of its Property, whether now owned or hereafter acquired, except for:

(a) Liens for taxes not yet due or that are subject to a Permitted Protest;

 

59



--------------------------------------------------------------------------------

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are subject to a Permitted Protest;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the Property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;

(f) Liens in existence on the date hereof listed on Schedule 6.5(f) (including,
without limitation, Liens and other exceptions shown on Schedule B to each Title
Insurance Policy), securing Indebtedness permitted by Section 6.4(d), provided
that no such Lien is spread to cover any additional Property after the Closing
Date and that the amount of Indebtedness secured thereby is not increased;

(g) Liens securing Indebtedness of the Borrower or any other Subsidiary incurred
pursuant to Section 6.4(c) to finance the acquisition of fixed or capital
assets, provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any Property other than the Property financed
by such Indebtedness, and (iii) the amount of Indebtedness secured thereby is
not increased;

(h) Liens created pursuant to the Security Documents;

(i) any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;

(j) Liens granted pursuant to the New Senior Revolver so long as the aggregate
outstanding principal amount of the obligations secured thereby does not exceed
$10,000,000 at any one time.

 

60



--------------------------------------------------------------------------------

6.6 Limitation on Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), Dispose of all or substantially all of its Property
or business or suspend or go out of a substantial portion of its business,
except that:

(a) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or with or into any Wholly Owned Subsidiary Guarantor (provided
that (i) the Wholly Owned Subsidiary Guarantor shall be the continuing or
surviving corporation or (ii) simultaneously with such transaction, the
continuing or surviving corporation shall become a Wholly Owned Subsidiary
Guarantor and the Borrower shall comply with Section 5.9 in connection
therewith); and

(b) any Subsidiary of the Borrower may Dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or any Subsidiary Guarantor.

6.7 Limitation on Disposition of Property. Dispose of any of its Property
(including, without limitation, receivables and leasehold interests), whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except:

(a) the Disposition of obsolete or worn out property in the ordinary course of
business or the Disposition of Property used in the business of Borrower or any
of the Subsidiaries (regardless of obsolescence or condition) is such
Disposition is accompanied by the acquisition similar property in the same
(e.g., a trade-in) or a related transaction;

(b) the sale of inventory in the ordinary course of business;

(c) Dispositions permitted by Section 6.6(b);

(d) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Subsidiary Guarantor;

(e) the Disposition of other assets having a fair market value not to exceed
$500,000 in the aggregate for any fiscal year of the Borrower;

(f) any Recovery Event or Purchase Price Refund provided, that the requirements
of Section 2.6(b) and 2.6(c) are complied with in connection therewith; and

(g) the Disposition of any asset set forth on Schedule 6.7(g); provided that,
the Disposition thereof shall produce Net Cash Proceeds equal to or greater than
the amount set forth for such asset on Schedule 6.7(g).

6.8 Limitation on Restricted Payments. Declare or pay any dividend on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of the Borrower or any Subsidiary, whether now or
hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash or property or in obligations of the
Borrower or any Subsidiary, or enter into any derivatives or other transaction
with any financial institution, commodities or stock exchange or clearinghouse
(a “Derivatives Counterparty”) obligating the Borrower or any Subsidiary to make
payments to such Derivatives Counterparty as a result of any change in market
value of any such Capital Stock (collectively, “Restricted Payments”), except
that:

(a) any Subsidiary may make Restricted Payments to the Borrower or any
Subsidiary Guarantor;

 

61



--------------------------------------------------------------------------------

(b) the Borrower may make Restricted Payments in the form of common stock of the
Borrower solely pursuant to any warrants issued in accordance with the Chapter
11 Plan;

(c) the Borrower may make Restricted Payments from Excess Cash Flow to the
extent such Excess Cash Flow is not required to be applied as a prepayment of
the Obligations pursuant to Section 2.6(e), provided that the Borrower shall not
make any Restricted Payment pursuant to this Section 6.8(c) that would result in
the aggregate amount of Restricted Payments made by the Borrower pursuant to
this Section 6.8(c) in such calendar year exceeding $1,000,000 unless the
Consolidated Leverage Ratio as of the last day of the most recent 12 calendar
month period prior to the date on which such Restricted Payment is made does not
exceed 4.00x; and

(d) the Borrower may distribute to each holder of any New Equity Interest cash
in an amount equal to such holder’s Tax Amount for such taxable year not earlier
than when the Borrower issues Schedule K-1 to the Investor Parties for such tax
year (such distributions being made to such holders pro rata in proportion to
their respective Tax Amounts).

6.9 Limitation on Investments. Make any advance, loan, extension of credit (by
way of guaranty or otherwise) or capital contribution to, or purchase any
Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting an ongoing business from, or make any other investment in,
any other Person (all of the foregoing, “Investments”), except:

(a) extensions of trade credit and gaming credit in the ordinary course of
business;

(b) Investments in Cash Equivalents;

(c) Investments arising in connection with the incurrence of Indebtedness
permitted by Section 6.4(b) and 6.4(e);

(d) loans and advances to employees of the Borrower or any Subsidiaries of the
Borrower in the ordinary course of business (including, without limitation, for
travel, entertainment and relocation expenses) in an aggregate amount for the
Borrower and Subsidiaries of the Borrower not to exceed $50,000 at any one time
outstanding;

(e) Investments in assets useful in the Borrower’s business made by the Borrower
or any of its Subsidiaries with the proceeds of any Reinvestment Deferred
Amount;

(f) Investments (other than those relating to the incurrence of Indebtedness
permitted by Section 6.9(c)) by the Borrower or any of its Subsidiaries in the
Borrower or any Person that, prior to such Investment, is a Subsidiary
Guarantor; and

 

62



--------------------------------------------------------------------------------

(g) in addition to Investments otherwise expressly permitted by this
Section 6.9, Investments by the Borrower or any of its Subsidiaries in an
aggregate amount (valued at cost) not to exceed $50,000 during the term of this
Agreement.

6.10 Limitation on Optional Payments and Modifications of Debt Instruments, etc.
(a) Make or offer to make any optional or voluntary payment, prepayment,
repurchase or redemption of, or otherwise voluntarily or optionally defease, the
New Senior Revolver, or segregate funds for any such payment, prepayment,
repurchase, redemption or defeasance thereof, or enter into any derivative or
other transaction with any Derivatives Counterparty obligating the Borrower or
any Subsidiary to make payments to such Derivatives Counterparty as a result of
any change in market value of the New Senior Revolver or otherwise change, or
(b) consent or agree to any amendment, modification, waiver or other change to,
any of the terms of the New Senior Revolver that (i) has the effect of
(A) increasing (1) the interest rate margin specified therein by more than 1.00
percentage point above the applicable index rate or (2) the commitment amount
under the New Senior Revolver, (B) increasing any other material respect any
monetary obligations of any Loan Party under the New Senior Revolver,
(C) shortening the scheduled maturity date of the New Senior Revolver,
(D) changing the nature or number of the default provisions thereunder, or
(E) making any covenant or restriction thereunder applicable to the Borrower or
any of its Subsidiaries more restrictive, or (ii) involves the payment of a
consent fee) provided that the covenants set forth in this clause (b) shall not
apply to any amendment, modification, waiver or other change to any replacement
New Senior Revolver under which the aggregate commitment of the lenders
thereunder is $5,000,000 or less.

6.11 Limitation on Transactions with Affiliates. Enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of
Property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than the Borrower or any
Subsidiary Guarantor) unless such transaction is (a) identified in Schedule 6.11
hereto or is otherwise permitted under this Agreement, (b) in the ordinary
course of business of the Borrower or such Subsidiary, as the case may be, and
(c) upon fair and reasonable terms no less favorable to the Borrower or such
Subsidiary, as the case may be, than it would obtain in a comparable
arm’s-length transaction with a Person that is not an Affiliate.

6.12 Limitation on Sales and Leasebacks. Enter into any arrangement with any
Person providing for the leasing by the Borrower or any Subsidiary of real or
personal Property which has been or is to be sold or transferred by the Borrower
or such Subsidiary to such Person or to any other Person to whom funds have been
or are to be advanced by such Person on the security of such property or rental
obligations of the Borrower or such Subsidiary.

6.13 Limitation on Changes in Fiscal Periods. Permit the fiscal year of the
Borrower to end on a day other than December 31 or change the Borrower’s method
of determining fiscal quarters.

6.14 Limitation on Negative Pledge Clauses. Subject to compliance with Gaming
Laws, enter into or suffer to exist or become effective any agreement that
prohibits or limits the ability of the Borrower or any of its Subsidiaries to
create, incur, assume or suffer to exist any Lien upon any of its Property or
revenues, whether now owned or hereafter acquired, to secure the Obligations or,
in the case of any guarantor, its obligations under the Guarantee and

 

63



--------------------------------------------------------------------------------

Collateral Agreement, other than (a) this Agreement and the other Loan
Documents, (b) the New Senior Revolver, and (c) any agreements governing any
purchase money Liens or Capital Lease Obligations otherwise permitted hereby (in
which case, any prohibition or limitation shall only be effective against the
assets financed thereby).

6.15 Limitation on Restrictions on Subsidiary Distributions. Subject to
compliance with Gaming Laws, enter into or suffer to exist or become effective
any consensual encumbrance or restriction on the ability of any Subsidiary to
(a) make Restricted Payments in respect of any Capital Stock of such Subsidiary
held by, or pay any Indebtedness owed to, the Borrower or any other Subsidiary,
(b) make Investments in the Borrower or any other Subsidiary or (c) transfer any
of its assets to the Borrower or any other Subsidiary, except for such
encumbrances or restrictions existing under or by reason of (i) any restrictions
existing under the Loan Documents and the New Senior Revolver and (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary.

6.16 Limitation on Lines of Business. Enter into any business, either directly
or through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement or that are
reasonably related thereto.

6.17 Limitation on Amendments to Other Documents. (i) Amend, supplement or
otherwise modify (pursuant to a waiver or otherwise) the terms and conditions of
the Shareholder Agreement or any other Borrower Organizational Documents or the
Organizational Documents of any Subsidiary of the Borrower in any material
manner (or in any manner otherwise determined by the Administrative Agent to be
adverse to the Lenders) without the consent of the Required Lenders.

(a) Amend, supplement or otherwise modify (pursuant to a waiver or otherwise)
the terms and conditions of the Employment Agreements or enter into any new
employment agreement with any member of Senior Management without the unanimous
consent of the managers of the Borrower excluding any manager whose Employment
Agreement is the subject of such amendment, supplement, modification or
adoption.

6.18 Limitation on Hedge Agreements. Enter into any Hedge Agreement other than
Hedge Agreements entered into in the ordinary course of business, and not for
speculative purposes, to protect against changes in interest rates.

6.19 Limitation on Changes in Accounting Method. Modify or change its fiscal
year or method of accounting (other than as may be required to conform to GAAP
or Applicable Law).

6.20 Limitation on Consignments. Consign any of its Inventory or sell any of its
Inventory on bill and hold, sale or return, sale on approval, or other
conditional terms of sale.

6.21 Limitation on Change of Name. Change its or any of its Subsidiaries’ name,
organizational identification number, state of organization, or organizational
identity; provided, however, that it may change its name upon at least 30 days’
prior written notice by the Borrower to the Administrative Agent of such change
and so long as, at the time of such written notification, the Borrower or such
Subsidiary provides any financing statements necessary to perfect and continue
perfected the Administrative Agent’s Liens.

 

64



--------------------------------------------------------------------------------

6.22 Limitation on Storage of Inventory and Equity with Bailee. Store its
Inventory or Equipment at any time now or hereafter with a bailee, warehouseman,
or similar party.

6.23 Limitation on Elections. Borrower and Black shall not make any election
under Treasury Regulation section 1.1274-5(b)(2).

SECTION 7. EVENTS OF DEFAULT

7.1 Events of Default. If any of the following events shall occur and be
continuing:

(a) the Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Loan, or any other amount payable hereunder or under any other Loan
Document, within five days after any such interest or other amount becomes due
in accordance with the terms hereof or thereof; or

(b) any representation or warranty made by any Loan Party herein or in any other
Loan Document or that is contained in any certificate, document or financial or
other statement furnished by it at any time under or in connection with this
Agreement or any such other Loan Document shall prove to have been inaccurate in
any material respect on or as of the date made or furnished that (i) solely in
the case of any Curable Representation/Warranty contained in Section 3.16, is
not remedied within 30 days after the earlier of (A) the date the Borrower
becomes aware of such inaccuracy or (B) the date any Agent or any Lender
notifies the Borrower of such inaccuracy and (ii) solely in the case of any
Curable Representation/Warranty is not remedied promptly (and in any event not
later than ten Business Days) after the earlier of (X) the date the Borrower
becomes aware of such inaccuracy or (Y) the date any Agent or Lender notifies
the Borrower of such inaccuracy.

(c) (i) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 5.4(a) (with respect to the
Borrower only), Section 5.7(a) or Section 6 (following the expiration of any
cure periods specified therein), or in Section 5 of the Guarantee and Collateral
Agreement or (ii) an “Event of Default” under and as defined in any Mortgage
shall have occurred and be continuing; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section 7), and such default
shall continue unremedied for a period of 30 days; or

(e) the Borrower or any of its Subsidiaries shall (i) default in making any
payment of any principal of any Indebtedness (including, without limitation,
under the

 

65



--------------------------------------------------------------------------------

New Senior Revolver and any Guarantee Obligation (including without limitation
any Guarantee Obligation under the New Senior Revolver), but excluding the
Loans) on the scheduled or original due date with respect thereto; or
(ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or to become
subject to a mandatory offer to purchase by the obligor thereunder or (in the
case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided, that a default, event or condition described in clause (i),
(ii) or (iii) of this paragraph (e) (other than any such default, event or
condition relating to or in respect of (A) the New Senior Revolver or any
Guarantee Obligation thereunder or (B) any Indebtedness permitted under
Section 6.4(c) as to which there is a bona fide dispute as to the validity or
amount of such default, event or condition) shall not at any time constitute an
Event of Default unless, at such time, one or more defaults, events or
conditions shall have occurred and be continuing with respect to Indebtedness
the outstanding principal amount of which exceeds in the aggregate $1,000,000
(taking into account the amount of the New Senior Revolver); or

(f) (i) the Borrower or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any of its Subsidiaries shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any of its Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against the Borrower or any of its Subsidiaries any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
that results in the entry of an order for any such relief that shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) the Borrower or any of its Subsidiaries shall take
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) the Borrower or any of its Subsidiaries shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or

 

66



--------------------------------------------------------------------------------

(g) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan, or any Lien in favor of the
PBGC or a Plan shall arise on the assets of the Borrower or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Required Lenders shall be likely to, incur any liability in connection
with a withdrawal from, or the Insolvency or Reorganization of, a Multiemployer
Plan or (vi) any other event or condition shall occur or exist with respect to a
Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, could, in
the sole judgment of the Required Lenders, reasonably be expected to have a
Material Adverse Effect; or

(h) one or more judgments or decrees shall be entered against the Borrower or
any of its Subsidiaries involving for the Borrower and its Subsidiaries taken as
a whole a liability (not paid or fully covered by insurance as to which the
relevant insurance company has acknowledged coverage) of $1,000,000 or more, and
all such judgments or decrees at any one time outstanding shall not have been
vacated, discharged, stayed or bonded pending appeal within 60 days from the
entry thereof; or

(i) any of the Security Documents shall cease, for any reason (other than by
reason of the express release thereof pursuant to Section 9.15), to be in full
force and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby;
or

(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason (other than by reason of the express
release thereof pursuant to Section 9.15), to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert; or

(k) any Change of Control shall occur;

(1) the loss, revocation, non-renewal or suspension, other than on account of
force majeure, of the unrestricted Gaming Licenses or Liquor Licenses of the
Borrower or any of its Subsidiaries (other than Gaming Licenses or Liquor
Licenses listed on Schedule 7.1(1)), or the failure of the Borrower or any of
its Subsidiaries to maintain gaming activities, other than on account of force
majeure, at least to the same general extent as is presently conducted by the
Borrower or such Subsidiary for a period in excess of 30 consecutive days; or

 

67



--------------------------------------------------------------------------------

(m) the Confirmation Order shall have been revoked or any provision of the
Chapter 11 Plan or Confirmation Order shall be waived, amended, supplemented or
otherwise modified after the Closing Date in any manner material and adverse to
either the Borrower or the Lenders;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents shall
immediately become due and payable, and (B) if such event is any other Event of
Default, with the consent of the Required Lenders, the Administrative Agent may,
or upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower, declare the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents to be due and payable forthwith, whereupon the same shall immediately
become due and payable.

SECTION 8. THE AGENTS

8.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Agents as the agents of such Lender under this Agreement and the other Loan
Documents, and each Lender irrevocably authorizes each Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to such Agent by the terms of this Agreement and the other
Loan Documents, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, no Agent shall have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender or
Participant, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any Agent. Without limiting the generality
of the foregoing, the use of the term “agent” herein or in the other Loan
Documents (or any similar term) with reference to any Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

8.2 Delegation of Duties. Each Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel or other
consultants or experts concerning all matters pertaining to such duties. No
Agent shall be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it in the absence of gross negligence or willful
misconduct.

8.3 Exculpatory Provisions. Neither any Agent nor any of its officers,
directors, employees, partners, agents, attorneys-in-fact or affiliates (each,
an “Agent-Related Person”) shall be (i) liable for any action taken or omitted
to be taken by it or such Person in good faith under or in connection with this
Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such Person’s own gross
negligence or willful

 

68



--------------------------------------------------------------------------------

misconduct), (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Loan Party or
any officer thereof contained in this Agreement or any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder, or (iii) shall be deemed to have made any representation or warranty
regarding the existence, value or collectibility of the Collateral, the
existence, priority or perfection of any Agent’s Lien thereon, or any
certificate prepared by any Loan Party in connection therewith, nor shall any
Agent be responsible or liable to the Lenders or any Participant for any failure
to monitor or maintain any portion of the Collateral. The Agents shall not be
liable for any apportionment or distribution of payments made in good faith
pursuant to Section 2.12, and if any such apportionment or distribution is
subsequently determined to have been made in error the sole recourse of any
Lender or Participant to whom payment was due but not made, shall be to recover
from other Lenders any payment in excess of the amount which they are determined
to be entitled to (and such other Lenders hereby covenant and agree to return
promptly to such lender any erroneous payment received by them). Neither any
Agent nor any other Agent-Related Person shall be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party or
any Affiliate thereof.

8.4 Reliance by Agents. (a) Each Agent shall be entitled to rely, and shall be
fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype or
electronic mail message, statement, order or other document, communication or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to the Loan Parties),
independent accountants and other experts selected by such Agent. The Agents may
deem and treat the payee of any Loan or Note as the owner thereof for all
purposes unless such Note shall have been transferred in accordance with
Section 9.6 and all actions required by such Section in connection with such
transfer shall have been taken. Each Agent shall be fully justified in failing
or refusing to take any action under this Agreement or any other Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
(or, if so specified by this Agreement, all Lenders or any other instructing
group of Lenders specified by this Agreement) as it deems appropriate and, if
such Agent so requires, it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. Each Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement and the other Loan Documents in accordance with a request of consent
of the Required Lenders (or, if so specified by this Agreement, all Lenders or
any other instructing group of Lenders specified by this Agreement), and such
request or consent and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders, Participants and all future holders of the
Loans.

(b) For purposes of determining compliance with the conditions specified in
Section 4, each Lender that delivers an executed Lender Addendum in accordance
with

 

69



--------------------------------------------------------------------------------

Section 9.17 or otherwise becomes party to this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

8.5 Notice of Default. No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless such Agent
shall have received notice from a Lender or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that the Administrative Agent
shall receive such a notice, the Administrative Agent shall give notice thereof
to the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders or any other
instructing group of Lenders specified by this Agreement); provided that unless
and until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.

8.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither any of the Agents nor any other Agent-Related Person have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs or property of a Loan Party or any
affiliate of a Loan Party or any acceptance or consent to any such review, shall
be deemed to constitute any representation or warranty by any Agent to any
Lender as to any matter, including as to whether Agent-Related Persons have
disclosed material information in their possession. Each Lender represents to
the Agents that it has, independently and without reliance upon any Agent or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates, all applicable banking laws, Gaming Laws,
Liquor Laws or other laws or regulations relating to the transactions
contemplated hereby, and made its own decision to accept its Notes and hold its
Loans hereunder and enter into this Agreement. Each Lender also represents that
it will, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, no Agent shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of such Agent or any
Agent-Related Person.

8.7 Payment, Reimbursement and Indemnification. The Lenders agree to pay or
reimburse (at each Agent’s option), and indemnify each Agent and each other
Agent-Related

 

70



--------------------------------------------------------------------------------

Person (to the extent not reimbursed by the Borrower promptly upon the request
of the applicable Agent, and without limiting the obligation of the Borrower to
do so), ratably according to their respective Loan Percentages in effect on the
date on which payment, reimbursement or indemnification, as applicable, is
sought under this Section 8.7 (or, if payment, reimbursement or indemnification,
as applicable, is sought after the date upon which the Loans shall have been
paid in full, ratably in accordance with such Loan Percentages immediately prior
to such date), for, and to save each Agent harmless from and against, any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever that may at any
time (including, without limitation, at any time following the payment of the
Loans) be imposed on, incurred by or asserted against such Agent or
Agent-Related Person in any way relating to or arising out of, this Agreement,
any of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by such Agent under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent’s or such Agent-Related Person’s gross negligence or willful
misconduct; provided, further, that no action taken or refrained from in
accordance with the directions or consent of the Required Lenders shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section. Without limiting the foregoing, each Lender shall reimburse each Agent
upon demand for its ratable share of any costs or out-of-pocket expenses
(including fees and disbursements of counsel to such Agent) incurred by such
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any other
document contemplated by or referred to herein, to the extent that such Agent is
not reimbursed therefor by the Loan Parties. The agreements in this Section 8.7
shall survive the payment of the Loans and all other amounts payable hereunder.

8.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent and without notice to or
consent of any Lender or Participant. Each Lender acknowledges, on behalf of
itself and any participant thereof, that, pursuant to such activities each Agent
and its affiliates may receive information regarding any Loan Party or affiliate
thereof (including information that may be subject to confidentiality
obligations in favor of such Loan Party or affiliate thereof) and acknowledges
that each Agent shall be under no obligation to provide any such information to
it. With respect to its Loans held or renewed by it, each Agent shall have the
same rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.

8.9 Successor Agents. The Administrative Agent or the Collateral Agent may
resign upon ten days’ notice to the Lenders and the Borrower. If the
Administrative Agent or the Collateral Agent shall resign under this Agreement
and the other Loan Documents, then the Required Lenders shall appoint from among
the Lenders a successor agent for the Lenders, which successor agent shall
(unless an Event of Default under 7.1(a) or 7.1(f) with respect to the

 

71



--------------------------------------------------------------------------------

Borrower shall have occurred and be continuing) be subject to approval by the
Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent or the Collateral Agent, as the case may be, and the
term “Administrative Agent” or “Collateral Agent”, as applicable, shall mean
such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s or the former Collateral Agent’s, as applicable,
rights, powers and duties as Administrative Agent shall be terminated, without
any other or further act or deed on the part of such former Administrative Agent
or former Collateral Agent, as applicable, or any of the parties to this
Agreement or any holders of the Loans. If no successor agent has accepted
appointment as Administrative Agent by the date that is ten days following a
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. If no successor agent has
accepted appointment as Collateral Agent by the date that is 30 days following a
retiring Collateral Agent’s notice of resignation, the retiring Collateral
Agent’s resignation shall nevertheless thereupon become effective, and the
Administrative Agent shall assume and perform all of the duties of the
Collateral Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. In any event the retiring
Collateral Agent shall transfer all of its rights as Collateral Agent in respect
of the Loan Documents and the Collateral to its successor. After any retiring
Agent’s resignation as Agent, the provisions of this Section 8 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement and the other Loan Documents.

8.10 Authorization to Release Liens and Guarantees. The Administrative Agent is
hereby irrevocably authorized by each of the Lenders to effect any release of
Liens or guarantee obligations contemplated by Section 9.15.

8.11 Collateral Matters.

(a) Any Agent may from time to time make such disbursements and advances (“Agent
Advances”) which such Agent, in its sole discretion, deems necessary or
desirable to preserve, protect, prepare for sale or lease or dispose of the
Collateral or any portion thereof; to enhance the likelihood or maximize the
amount of repayment by the Borrower of the Loans and other Obligations or to pay
any other amount chargeable to the Borrower pursuant to the terms of this
Agreement, including, without limitation, costs, fees and expenses as described
in Section 9.5 and costs and expenses incurred by the Agents in performing any
covenant or agreement required to be performed by any Borrower which such
Borrower has failed to perform. The Agent Advances shall be repayable on demand
and be secured by the Collateral. The applicable Agent shall notify each Lender
and the Borrower in writing of each such Agent Advance, which notice shall
include a description of the purpose of such Agent Advance. Without limitation
to its obligations pursuant to Section 8.7, each Lender agrees that it shall
make available to the applicable Agent, upon the Agent’s demand, in Dollars in
immediately available funds, the amount equal to such Lender’s ratable share of
each such Agent Advance. If such funds are not made available to such Agent by
such Lender, the Agent shall he entitled to recover such funds on demand from
such Lender, together with interest thereon for each day from the date such
payment was due until the date such amount is paid to the Agent, at the Federal
Funds Effective Rate for three (3) Business Days and thereafter at the Prime
Rate.

 

72



--------------------------------------------------------------------------------

(b) Without in any manner limiting the Agents’ authority to act without any
specific or further authorization or consent by the Lenders (as set forth in
this Section 8.11 or Section 9.15), each Lender agrees to confirm in writing,
upon request by any Agent, the authority to release Collateral conferred upon
the Agents under Section 8.11 or Section 9.15. Upon receipt by an Agent of
confirmation from the Lenders of its authority to release any particular item or
types of Collateral, and upon prior written request by any Loan Party, the Agent
shall (and is hereby irrevocably authorized by the Lenders to) execute such
documents as may be necessary to evidence the release of the Liens granted to
the Agent for the benefit of the Agent and the Lenders upon such Collateral;
provided, however, that (i) the Agent shall not be required to execute any such
document on terms which, in the Agent’s opinion, would expose the Agent to
liability or create any obligations or entail any consequence other than the
release of such Liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Obligations or any Lien upon
(or obligations of any Loan Party in respect of) all interests in the Collateral
retained by any Loan Party.

(c) The Agents shall have no obligation whatsoever to any Lender to assure that
the Collateral exists or is owned by the Loan Parties or is cared for, protected
or insured or has been encumbered or that the Lien granted to any Agent pursuant
to this Agreement or any other Loan Document has been properly or sufficiently
or lawfully created, perfected, protected or enforced or is entitled to any
particular priority, or to exercise at all or in any particular manner or under
any duty of care, disclosure or fidelity, or to continue exercising, any of the
rights, authorities and powers granted or available to the Agents in this
Section 8.11, elsewhere in this Agreement or in any other Loan Document, it
being understood and agreed that in respect of the Collateral, or any act,
omission or event related thereto, an Agent may act in any manner it may deem
appropriate, in its sole discretion, given the Agent’s own interest in the
Collateral as one of the Lenders (if any) and that the Agent shall have no duty
or liability whatsoever to any other Lender, except as otherwise provided
herein.

8.12 Agency for Perfection. Each Lender hereby appoints the Agents and each
other Lender as agent and bailee for the purpose of perfecting the security
interests in and liens upon the Collateral in assets which, in accordance with
Article 9 of the Uniform Commercial Code, can be perfected only by possession or
control (or where the security interest of a secured party with possession or
control has priority over the security interest of another secured party) and
each Agent and each Lender hereby acknowledges that it holds possession of or
otherwise controls any such Collateral for the benefit of the Agents and the
Lenders as secured party. Should any Lender obtain possession or control of any
such Collateral, such Lender shall notify the Administrative Agent thereof, and,
promptly upon the Administrative Agent’s request therefor shall deliver such
Collateral to the Administrative Agent or in accordance with the Administrative
Agent’s instructions. Each Loan Party by its execution and delivery of this
Agreement hereby consents to the foregoing.

8.13 Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Party, the
Administrative Agent

 

73



--------------------------------------------------------------------------------

(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Agents (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Agents and their respective agents and counsel and all
other amounts due the Lenders and the Agents under Article 8 and Sections 2.4
and 9.5) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and its agents and counsel, and any other amounts due the Agents under Article 8
and Sections 2.4 and 9.5. Nothing contained herein shall be deemed to authorize
any Agent to authorize or consent to or accept or adopt on behalf of any Lender
any plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize any Agent to vote in
respect of the claim of any Lender in any such proceeding.

8.14 No Reliance on Agent’s Customer Identification Program. Each Lender
acknowledges and agrees that neither such Lender, nor any of its Affiliates,
Participants or assignees, may rely on the Agents to carry out such Lender’s,
Affiliate’s, Participant’s or assignee’s customer identification program, or
other obligations required or imposed under or contained in 21 CFR 103.121 (as
hereafter amended or replaced, the “CIP regulations”), or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating to or in connection with Borrower, its Affiliates or its agents, the
Loan Documents or the transactions hereunder or contemplated hereby: (1) any
identity verification procedures, (2) any record-keeping, (3) comparisons with
government lists, (4) customer notices or (5) other procedures required under
the CIP Regulations or such other laws.

SECTION 9. MISCELLANEOUS

9.1 Amendments and Waivers. Neither this Agreement or any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 9.1. The Required Lenders and
each Loan Party that is party to the relevant Loan Document may, or (with the
written consent of the Required Lenders) the Agents and each Loan Party that is
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents (including amendments and restatements hereof or thereof) for

 

74



--------------------------------------------------------------------------------

the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (b) waive, on such terms and conditions as
may be specified in the instrument of waiver, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall:

(i) extend the final scheduled date of maturity of any Loan, extend the
scheduled date of any amortization payment in respect of any Loan, reduce the
stated rate of any interest or fee payable under this Agreement (except (x) in
connection with the waiver of applicability of any post-default increase in
interest rates (which waiver shall be effective with the consent of the Required
Lenders) and (y) that any amendment or modification of defined terms used in the
financial covenants in this Agreement shall not constitute a reduction in the
rate of interest or fees for purposes of this clause (i)) or extend the
scheduled date of any payment thereof, in each case without the consent of each
Lender;

(ii) amend, modify or waive any provision of this Section 9.1 or Section 2.12 or
reduce any percentage specified in the definition of “Required Lenders” set
forth in Section 1.1, or consent to the assignment or transfer by the Borrower
of any of its rights and obligations under this Agreement and the other Loan
Documents, in each case without the consent of all the Lenders;

(iii) amend, modify or waive any provision of Section 8, or any other provision
affecting the rights, duties or obligations of any Agent, without the consent of
any Agent directly affected thereby;

(iv) impose restrictions on assignments and participations that are more
restrictive than, or additional to, those set forth in Section 9.6 without the
consent of each Lender directly affected thereby; or

(v) forgive any portion of the principal amount, release any material portion of
the Collateral or release any Subsidiary Guarantor from its guarantee
obligations under the Guarantee and Collateral Agreement in each case without
the consent of (A) the holders of at least 95% of the aggregate unpaid principal
amount of the Loans then outstanding and (B) more than one-half of the Lenders
in number.

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Agents and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Agents shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon. Any such waiver,
amendment, supplement or modification shall be effected by a written instrument
signed by the parties required to sign pursuant to the foregoing provisions of
this Section 9.1; provided, that delivery of an executed signature page of any
such instrument by facsimile transmission shall be effective as delivery of a
manually executed counterpart thereof.

 

75



--------------------------------------------------------------------------------

For the avoidance of doubt, this Agreement and any other Loan Document may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party to each relevant Loan
Document (x) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof (collectively, the
“Additional Extensions of Credit”) to share ratably in the benefits of this
Agreement and the other Loan Documents with the Loans and the accrued interest
and fees in respect thereof and (y) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.

9.2 Notices. All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by telecopy or, in the
case of items delivered pursuant to Section 5.1 or 5.2 and notices made of
elections pursuant to Section 2.7, by e-mail), and, unless otherwise expressly
provided herein, shall be deemed to have been duly given or made when delivered,
or three Business Days after being deposited in the mail, postage prepaid, or,
in the case of telecopy notice, or in the case of notices or items delivered
pursuant to Section 2.7, 5.1 or 5.2 (as applicable), e-mail notice, when
received, addressed (a) in the case of the Borrower and the Agents, as follows
and (b) in the case of the Lenders, as set forth in an administrative
questionnaire delivered to the Administrative Agent or on Schedule 1 to the
Lender Addendum to which such Lender is a party or, in the case of a Lender
which becomes a party to this Agreement pursuant to an Assignment and
Acceptance, in such Assignment and Acceptance or (c) in the case of any party,
to such other address as such party may hereafter notify to the other parties
hereto:

The Borrower:

Mesquite Gaming, LLC

950 W. Mesquite Boulevard

Mesquite, NV 89183

Attention: Anthony Toti, Chief Executive Officer

Telecopy: (702) 346-6862

Telephone: (702) 346-6883

E-mail: atoti@blackgaming.com

With a copy to:

Gordon Silver

3960 Howard Hughes Parkway, 9th Floor

Las Vegas, NV 89169

Attention: Gregory E. Garman, Esq.

Telecopy: (702) 369-2666

Telephone: (702) 796-5555

E-mail: ggarman@gordonsilver.com

 

76



--------------------------------------------------------------------------------

and:

Leavitt, Sully & Rivers

601 Bridger Avenue

Las Vegas, NV 89101

Attention:    K. Michael Leavitt, Esq.    W. Leslie Sully, Jr., Esq.

Telecopy: (702) 382-2892

Telephone: (702)382-5111

E-mail:    kml@lsrlaw.net    wls@lsrlaw.net

The Administrative Agent:

Cantor Fitzgerald Securities

as Administrative Agent

110 East 59th Street

New York, NY 10022

Attention:    Nathan Plotkin Telephone:    (212) 829-4889 Fax:    (212) 504-7954

With a copy to:

Cantor Fitzgerald Securities

as Administrative Agent

900 West Trade Street, Suite 725

Charlotte, NC 28202

Attention:    Bobbie Young Telephone:    704-374-0574 Fax:    646-390-1764

With a further copy to:

Cadwalader, Wickersham & Taft LLP

One World Financial Center

New York, NY 10281

Attention:    Steven N. Cohen, Esq.    Scott J. Greenberg, Esq.    Michael J.
Cohen, Esq.

Telecopy: (212) 504-6666

Telephone: (212) 504-6000

E-mail:    steven.cohen@cwt.com    scott. greenberg@cwt.com

 

77



--------------------------------------------------------------------------------

The Collateral Agent:

Cantor Fitzgerald Securities

as Collateral Agent

110 East 59th Street

New York, NY 10022

Attention:    Nathan Plotkin Telephone:    (212) 829-4889 Fax:    (212)504-7954

With a copy to:

Cantor Fitzgerald Securities

as Collateral Agent

900 West Trade Street, Suite 725

Charlotte, NC 28202

Attention:    Bobbie Young Telephone:    704-374-0574 Fax:    646-390-1764

With a further copy to:

Cadwalader, Wickersham & Taft LLP

One World Financial Center

New York, NY 10281

Attention:    Steven N. Cohen, Esq.    Scott J. Greenberg, Esq.    Michael J.
Cohen, Esq.

Telecopy: (212) 504-6666

Telephone: (212) 504-6000

E-mail:    steven.cohen@cwt.com    scott.greenberg@cwt.com

provided that any notice, request or demand to or upon any Agent or any Lender
shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by e-mail pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Section 2
(other than Section 2.7) or Section 5.7 unless otherwise agreed by the
Administrative Agent and the applicable Lender. In addition to e-mail
communications expressly authorized herein, the Administrative Agent or the
Borrower may, in its discretion, agree to accept other notices and
communications to it hereunder by e-mail pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or other communications.

9.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege

 

78



--------------------------------------------------------------------------------

hereunder or under the other Loan Documents shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

9.4 Survival of Representations and Warranties. All representations and
warranties made herein, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of any
Additional Extensions of Credit (if any) hereunder.

9.5 Payment of Expenses. The Borrower agrees (a) to pay or reimburse the Agents
and the Consenting Senior Secured Noteholders for all their reasonable
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including, without limitation, the
reasonable fees and disbursements and other charges of counsel to the
Administrative Agent and the Consenting Senior Secured Noteholders and the
charges of Intralinks, (b) to pay or reimburse each Lender and the Agents for
all their costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any other documents prepared in connection herewith or therewith, including,
without limitation, the fees and disbursements of counsel (including the
allocated fees and disbursements and other charges of in-house counsel) to each
Lender and of counsel to the Agents, (c) to pay, indemnify, or reimburse each
Lender and the Agents for, and hold each Lender and the Agents harmless from,
any and all recording and filing fees and any and all liabilities with respect
to, or resulting from any delay in paying, stamp, excise and other taxes, if
any, which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other Loan
Documents and any such other documents, and (d) to pay, indemnify or reimburse
each Lender, each Agent, their respective affiliates, and their respective
officers, directors, trustees, employees, advisors, agents and controlling
persons (each, an “Indemnitee”) for, and hold each Indemnitee harmless from and
against any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever incurred by an Indemnitee or asserted against any Indemnitee
by any third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto or thereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or the use of the
proceeds thereof, (iii) any actual or alleged presence or release of Materials
of Environmental Concern on or from any property owned, occupied or operated by
the Borrower or any of its Subsidiaries, or any environmental liability related
in any way to the Borrower or any of its Subsidiaries or any or their respective
properties, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract,

 

79



--------------------------------------------------------------------------------

tort or any other theory, whether brought by any third party or by the Borrower
or any other Loan Party, and regardless of whether any Indemnitee is a party
thereto (all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee. No Indemnitee shall be liable for any
damages arising from the use by unauthorized persons of information or other
materials sent through electronic, telecommunications or other information
transmission systems that are intercepted by such persons or for any special,
indirect, consequential or punitive damages in connection with the Loans.
Without limiting the foregoing, and to the extent permitted by applicable law,
the Borrower agrees not to assert and to cause its Subsidiaries not to assert,
and hereby waives and agrees to cause its Subsidiaries so to waive, all rights
for contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. All amounts due
under this Section 9.5 shall be payable not later than 30 days after written
demand therefor. Statements payable by the Borrower pursuant to this Section 9.5
shall be submitted to Anthony Toti (Telephone No. (702) 346-6883) (Fax No.
(702) 346-6862), at the address of the Borrower set forth in Section 9.2, or to
such other Person or address as may be hereafter designated by the Borrower in a
notice to the Administrative Agent. The agreements in this Section 9.5 shall
survive repayment of the Loans and all other amounts payable hereunder.

9.6 Successors and Assigns; Participations and Assignments. (a) This Agreement
shall be binding upon and inure to the benefit of the Borrower, the Lenders, the
Agents, all future holders of the Loans and their respective successors and
assigns, except that the Borrower may not assign or transfer any of its rights
or obligations under this Agreement without the prior written consent of the
Agents and each Lender.

(b) Any Lender may, without the consent of the Borrower, subject to applicable
Gaming Laws and Liquor Laws and otherwise in accordance with all other
applicable Requirements of Law, at any time sell to one or more banks, financial
institutions or other Persons other than any Investor Party or any Affiliate of
any Investor Party (each, a “Participant”) participating interests in any Loan
owing to such Lender or any other interest of such Lender hereunder and under
the other Loan Documents and with respect to any such Persons (to the extent
required under applicable Gaming Laws) is not the subject of a Disqualification.
In the event of any such sale by a Lender of a participating interest to a
Participant, such Lender’s obligations under this Agreement to the other parties
to this Agreement shall remain unchanged, such Lender shall remain solely
responsible for the performance thereof, such Lender shall remain the holder of
any such Loan for all purposes under this Agreement and the other Loan
Documents, and the Borrower and the Agents shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents. In no event shall
any Participant under any such participation have any right to approve any
amendment or waiver of any provision of any Loan Document, or any consent to any
departure by any Loan Party therefrom, except to the extent that such amendment,
waiver or consent would require the consent of all Lenders pursuant to
Section 9.1. The Borrower agrees that if amounts

 

80



--------------------------------------------------------------------------------

outstanding under this Agreement and the Loans are due or unpaid, or shall have
been declared or shall have become due and payable upon the occurrence of an
Event of Default, each Participant shall, to the maximum extent permitted by
applicable law, be deemed to have the right of setoff in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement, provided that, in purchasing such participating
interest, such Participant shall be deemed to have agreed to share with the
Lenders the proceeds thereof as provided in Section 9.7(a) as fully as if such
Participant were a Lender hereunder. The Borrower also agrees that each
Participant shall be entitled to the benefits of Sections 2.13, 2.14 or 2.15
with respect to its participation in the Loans outstanding from time to time as
if such Participant were a Lender; provided that, in the case of Section 2.14,
such Participant shall have complied with the requirements of said Section.

(c) Any Lender (an “Assignor”) may, subject to applicable Gaming Laws and Liquor
Laws and otherwise in accordance with all other applicable Requirements of Law
and upon written notice to the Administrative Agent, at any time and from time
to time assign to any Lender or any Affiliate, Related Fund or Control
Investment Affiliate thereof or, with the consent of the Administrative Agent
(which, in each case, shall not be unreasonably withheld or delayed) to an
additional bank, financial institution or other Person other than any Investor
Party or any Affiliate of any Investor Party and with respect to any such
Persons (to the extent required under applicable Gaming Laws) is not the subject
of a Disqualification (an “Assignee”) all or any part of its rights and
obligations under this Agreement pursuant to an Assignment and Acceptance,
substantially in the form of Exhibit E, executed by such Assignee and such
Assignor (and, where the consent of the Administrative Agent is required
pursuant to the foregoing provisions, by the Administrative Agent) and delivered
to the Administrative Agent for its acceptance and recording in the Register;
provided that no such assignment to an Assignee (other than any Lender or any
affiliate thereof) shall (i) be in an aggregate principal amount of less than
$1,000,000 (other than in the case of an assignment of all of a Lender’s
interests under this Agreement) or (ii) result in the Assignor holding interests
in Loans under this Agreement in an aggregate principal amount of less than
$1,000,000, unless otherwise agreed by the Borrower and the Administrative
Agent, and upon such execution, delivery, acceptance and recording, from and
after the effective date determined pursuant to such Assignment and Acceptance,
(x) the Assignee thereunder shall be a party hereto and, to the extent provided
in such Assignment and Acceptance, have the rights and obligations of a Lender
hereunder with Loans as set forth therein, and (y) the Assignor thereunder
shall, to the extent provided in such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of an Assignor’s rights and obligations under this
Agreement, such Assignor shall cease to be a party hereto, except as to
Section 2.13, 2.14 and 9.5 in respect of the period prior to such effective
date). For purposes of the minimum assignment amounts set forth in this
paragraph, multiple assignments by two or more Related Funds shall be
aggregated.

(d) The Administrative Agent shall, on behalf of the Borrower, maintain at its
address referred to in Section 9.2 a copy of each Assignment and Acceptance
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the principal amount of the Loans owing to,
each Lender from time to time. The entries in the Register shall be conclusive,
in the absence of manifest error, and the Borrower, each

 

81



--------------------------------------------------------------------------------

Agent and the Lenders shall treat each Person whose name is recorded in the
Register as the owner of the Loans and each Note evidencing such Loans recorded
therein for all purposes of this Agreement. Any assignment of any Loan, whether
or not evidenced by a Note, shall be effective only upon appropriate entries
with respect thereto being made in the Register (and each Note shall expressly
so provide). Any assignment or transfer of all or part of a Loan evidenced by a
Note shall be registered on the Register only upon surrender for registration of
assignment or transfer of the Note evidencing such Loan, accompanied by a duly
executed Assignment and Acceptance; thereupon one or more new Notes in the same
aggregate principal amount shall be issued to the designated Assignee, and the
old Notes shall be returned by the Administrative Agent to the Borrower marked
“canceled”. The Register shall be available for inspection by the Borrower or
any Lender (with respect to any entry relating to such Lender’s Loans) at any
reasonable time and from time to time upon reasonable prior notice.

(e) Upon its receipt of an Assignment and Acceptance executed by an Assignor and
an Assignee (and, in any case where the consent of the Administrative Agent is
required by Section 9.6(c), by the Administrative Agent) together with payment
to the Administrative Agent of a registration and processing fee of $3,500
(treating multiple, simultaneous assignments by or to two or more Related Funds
as a single assignment), the Administrative Agent shall (i) promptly accept such
Assignment and Acceptance and (ii) on the effective date determined pursuant
thereto record the information contained therein in the Register and give notice
of such acceptance and recordation to the Borrower. On or prior to such
effective date, the Borrower, at its own expense, upon request, shall execute
and deliver to the Administrative Agent (in exchange for the Notes of the
assigning Lender) new Notes to the order of such Assignee in an amount equal to
the applicable Loans assumed or acquired by it pursuant to such Assignment and
Acceptance and, if the Assignor has retained Loans upon request, new Notes to
the order of the Assignor in an amount equal to the applicable Loans retained by
it hereunder. Such new Notes shall be dated the Closing Date and shall otherwise
be in the form of the Notes replaced thereby.

(f) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section 9.6 concerning assignments of Loans and Notes relate
only to absolute assignments and that such provisions do not prohibit
assignments creating security interests in Loans and Notes, including, without
limitation, any pledge or assignment by a Lender of any Loan or Note to any
Federal Reserve Bank in accordance with applicable law.

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to hold all or any part of any
Loan that such Granting Lender would otherwise hold pursuant to this Agreement;
provided that nothing herein shall constitute a commitment by any SPC to make
any Loan. Each party hereto hereby agrees that no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement (all liability for
which shall remain with the Granting Lender). In furtherance of the foregoing,
each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding commercial paper or other indebtedness of
any SPC, it will not institute against, or join any other person in instituting
against, such SPC any bankruptcy, reorganization, arrangement,

 

82



--------------------------------------------------------------------------------

insolvency or liquidation proceedings under the laws of the United States or any
state thereof. In addition, notwithstanding anything to the contrary in this
Section 9.6(g), any SPC may (A) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender, or with the prior written consent of the Administrative
Agent (which consent shall not be unreasonably withheld) to any financial
institutions providing liquidity and/or credit support to or for the account of
such SPC to support the maintenance of Loans, and (B) disclose on a confidential
basis any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPC; provided that non-public information with
respect to the Borrower may be disclosed only with the Borrower’s consent which
will not be unreasonably withheld. This paragraph (g) may not be amended without
the written consent of any SPC with Loans outstanding at the time of such
proposed amendment.

9.7 Adjustments; Set-Off. (a) If any Lender (a “Benefitted Lender”) shall at any
time receive any payment of all or part of the Obligations owing to it, or
receive any Collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
7.1(f), or otherwise), in a greater proportion than any such payment to or
Collateral received by any other Lender, if any, in respect of such other
Lender’s Obligations, such Benefitted Lender shall purchase for cash from the
other Lenders a participating interest in such portion of each such other
Lender’s Obligations, or shall provide such other Lenders with the benefits of
any such Collateral, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such Collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefitted Lender, such purchase
shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such setoff and application made
by such Lender, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

9.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement or of a
Lender Addendum by facsimile transmission shall be effective as delivery of a
manually-executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

 

83



--------------------------------------------------------------------------------

9.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

9.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Agents and the Lenders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Agent or any Lender relative to subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

9.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK; PROVIDED THAT, WITH RESPECT
TO THE CREATION, ATTACHMENT, PERFECTION, PRIORITY, ENFORCEMENT AND REMEDIES
RELATING TO OR AFFECTING SECURITY INTERESTS IN ANY COLLATERAL, THE GOVERNING LAW
MAY BE THE LAWS OF THE JURISDICTIONS WHERE SUCH COLLATERAL IS LOCATED WITHOUT
REGARD TO THE CONFLICT OF LAW PROVISIONS THEREOF.

9.12 Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:

(a) submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
other than any such action or proceeding for the enforcement of security
interests in any Collateral that is real or personal property located in the
State of Nevada or State of Arizona (an “Excluded Action”), or for recognition
and enforcement of, or that affects, any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

(b) consents that any such action or proceeding (other than an Excluded Action)
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding (other than an
Excluded Action) in any such court or that such action or proceeding (other than
an Excluded Action) was brought in an inconvenient court and agrees not to plead
or claim the same;

(c) agrees that service of process in any such action or proceeding (other than
an Excluded Action) may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
the Borrower at its address set forth in Section 9.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

 

84



--------------------------------------------------------------------------------

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 9.12 any special, exemplary, punitive or consequential damages.

9.13 Acknowledgments. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) no Agent nor any Lender has any fiduciary relationship with or duty to the
Borrower arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Agents and the Lenders, on one
hand, and the Borrower, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Agents and the Lenders or among the Borrower and the Lenders.

9.14 Confidentiality. Each of the Agents and the Lenders agrees to keep
confidential all non-public information provided to it by any Loan Party
pursuant to this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent any Agent or any Lender
from disclosing any such information (a) to any Agent, any other Lender or any
affiliate of any thereof, (b) to any Participant or Assignee (each, a
“Transferee”) or prospective Transferee that agrees in writing to comply with
the provisions of this Section 9.14 or substantially equivalent provisions, (c)
to any of its employees, directors, agents, attorneys, accountants and other
professional advisors having a need to know, (d) to any financial institution
that is a direct or indirect contractual counterparty in swap agreements or such
contractual counterparty’s professional advisor (so long as such contractual
counterparty or professional advisor to such contractual counterparty agrees in
writing to be bound by the provisions of this Section 9.14), (e) upon the
request or demand of any Governmental Authority having jurisdiction over it,
(f) in response to any order of any court or other Governmental Authority or as
may otherwise be required pursuant to any Requirement of Law, (g) in connection
with any litigation or similar proceeding, (h) that has been publicly disclosed
other than in breach of this Section , (i) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender or
(j) in connection with the exercise of any remedy hereunder or under any other
Loan Document.

9.15 Release of Collateral and Guarantee Obligations. (a) Notwithstanding
anything to the contrary contained herein or in any other Loan Document, upon
request of the Borrower in connection with any Disposition of Property permitted
by the Loan Documents,

 

85



--------------------------------------------------------------------------------

each Agent shall take such actions as shall be required to release its security
interest in any Collateral being Disposed of in such Disposition, and to release
any guarantee obligations under any Loan Document of any Person being Disposed
of in such Disposition, to the extent necessary to permit consummation of such
Disposition in accordance with the Loan Documents.

(b) Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Obligations have been paid in full upon request of the
Borrower, each Agent shall take such actions as shall be required to release its
security interest in all Collateral, and to release all guarantee obligations
under any Loan Document. Any such release of guarantee obligations shall be
deemed subject to the provision that such guarantee obligations shall be
reinstated if after such release any portion of any payment in respect of the
Obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payment had not been made.

9.16 Accounting Changes. In the event that any “Accounting Change” (as defined
below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrower and the Administrative Agent agree to enter into negotiations in
order to amend such provisions of this Agreement so as to equitably reflect such
Accounting Change with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Change as
if such Accounting Change had not been made. Until such time as such an
amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Change had not occurred. “Accounting Change”
refers to any change in accounting principles required by the promulgation of
any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

9.17 Delivery of Lender Addenda; Disregarded Lenders. (a) Each initial Lender
shall become a party to this Agreement, effective as of the Closing Date, by
delivering to the Administrative Agent a Lender Addendum duly executed by such
Lender, the Borrower and the Administrative Agent. Notwithstanding anything to
the contrary in this Agreement or in any other Loan Document, until an initial
Lender delivers its executed Lender Addendum, such Lender (a “Disregarded
Lender”): (a) shall have its Loans excluded for purposes of making any
determination of Required Lenders as provided in the definition thereof;
(b) shall have no right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Disregarded Lenders), except
that any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms expressly affects any Disregarded
Lender more adversely than other affected Lenders shall require the consent of
such Disregarded Lender; (c) shall not be entitled to assign any of its rights
and obligations hereunder in accordance with Section 9.6 or otherwise; and
(d) shall not be, and shall not have its Notes and Loans, recorded on the
Register maintained by the Administrative Agent in accordance with
Section 9.6(d), or have a subaccount established by the Administrative Agent in
accordance with Section 2.3(d).

 

86



--------------------------------------------------------------------------------

(b) Within 10 Business Days of the Closing Date, and for so long as there exists
any Disregarded Lender, (i) the Borrower shall establish a non-interest bearing
escrow account with Nevada State Bank or another institution reasonably
acceptable to the Administrative Agent (the “Authorized Disbursement Account”)
for the sole purpose of depositing payments and withdrawing distributions in
accordance with this Section 9.17(b), which account shall be subject to an
escrow agreement in form and substance acceptable to the Administrative Agent
and the Borrower and consistent with this Section 9.17(b) establishing an escrow
(the “Authorized Disbursement Account Escrow”), and (ii) notwithstanding
anything to the contrary in this Agreement or in any other Loan Document, the
Payment Office shall be deemed to be the Authorized Disbursement Account, and
any payments required to be made by the Borrower to the Payment Office shall be
deemed made upon receipt in the Authorized Disbursement Account. The Borrower
hereby authorizes and directs the Administrative Agent to withdraw funds on
deposit in the Authorized Disbursement Account for distribution to the Lenders
in accordance with this Agreement. Any payment of principal, interest, fees or
other amounts made to the Authorized Disbursement Account for the account of a
Disregarded Lender shall not be withdrawn by the Administrative Agent and shall
be held in the Authorized Disbursement Account, to be withdrawn by the
Administrative Agent and disbursed to such Lender on the date of the next
scheduled payment of principal or interest following receipt of such Lender’s
duly executed Lender Addendum. The Administrative Agent shall notify the
Borrower when there is no remaining Disregarded Lender, and shall use reasonable
efforts in cooperation with the Borrower to terminate the Authorized
Disbursement Account Escrow following delivery of such notice. Further, the
Borrower and the Administrative Agent hereby agree (i) to terminate the
Authorized Disbursement Account Escrow following the earlier of (A) the date (if
any) on which the interests of Disregarded Lenders in the Loans and other
Obligations are deemed discharged and forever barred under the Chapter 11 Plan
(such date, the “Cutoff Date”) and (B) termination of this Agreement and the
repayment in full of the Obligations other than to then-existing Disregarded
Lenders, and (ii) that any funds still on deposit in the Authorized Disbursement
Account upon any such termination shall be paid over to the Borrower.

(c) Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, any amounts which would have been owing to a Disregarded Lender as
Loans or other Obligations had such Disregarded Lender executed and delivered a
Lender Addendum shall, as of the Cutoff Date, be deemed terminated without any
further action of, or notice by, the Borrower or the Administrative Agent.

9.18 WAIVERS OF JURY TRIAL. THE BORROWER, THE AGENTS AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

9.19 Gaming Laws. (a) Each Lender and each Agent agrees to use its best efforts
to cooperate with all Gaming Authorities in connection with the administration
of their

 

87



--------------------------------------------------------------------------------

regulatory jurisdiction over the Borrower and its Affiliates, including by
providing in a timely manner such documents or other information as may be
requested by any such Gaming Authority relating to the Borrower or any of its
Affiliates or to the Loan Documents. The Borrower, on behalf of itself and each
of its Affiliates, hereby consents to any such disclosure by the Lenders and the
Agents to any Gaming Authority and releases each Lender and each Agent from any
liability for any such disclosure.

(b) Each party to this Agreement hereby acknowledges that the consummation of
the transactions contemplated hereby and by the Loan Documents is subject to
applicable Gaming Laws (and the Borrower represents and warrants that all
requisite approvals necessary thereunder to enter into the transactions
contemplated hereby and thereby have been duly obtained).

9.20 Replacement of Lenders. If any Lender is subject to a Disqualification,
then Borrowers may, at their sole expense and effort, upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 9.6), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(a) the Borrowers shall have paid to the Administrative Agent the registration
and processing fee specified in Section 9.6(e);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or Borrowers (in the case of all other amounts); and

(c) such assignment does not conflict with applicable Laws.

[NO FURTHER TEXT ON THIS PAGE]

 

88



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

MESQUITE GAMING, LLC,   a Nevada limited liability company By:  

/s/ Anthony Toti

  Name:   Anthony Toti   Title:   Chief Executive Officer

[Signature Page to Mesquite Gaming – Credit Agreement]



--------------------------------------------------------------------------------

CANTOR FITZGERALD SECURITIES,   as Administrative Agent and as Collateral Agent
By:  

/s/ James Bond

  Name:   James Bond   Title:   Chief Operating Officer

[Signature Page to Mesquite Gaming – Credit Agreement]